Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 25 April 2002.
Colleagues, on 6 May Pim Fortuyn, a Dutch politician and candidate in this week's general election in the Netherlands was shot dead in Hilversum. The same day, on my own behalf and on behalf of this House, I condemned this murder unreservedly and expressed our profound solidarity with the Dutch people and with the victim's family, friends and colleagues.
Freedom of expression is one of our most fundamental and cherished rights - a core value of our democracies. As democrats we defend the right of every person to participate in political life freely and to exercise his or her democratic right. That includes the right to express one's ideas, whether or not we like these ideas. That is precisely the basis of our democratic system.
In condemnation of this, and all acts of political violence whenever, wherever and by whomsoever they are perpetrated, I would like to ask you to observe one minute's silence.
(The House rose and observed one minute's silence)
President. On behalf of the European Parliament I should also like to welcome the release of Daw Aung San Suu Kyi from house arrest.
Daw Aung San Suu Kyi is a laureate of the Sakharov Prize of this House in 1990 and a Nobel Prize laureate of 1991. She has always been a figurehead for the fight for democracy, freedom and human rights in her own country in particular. This release and her right to again lead her party political life is a significant step forward to the establishment of democracy in Burma. I hope it will soon be followed by the release of Burma's remaining political prisoners.
I heard the call of Aung San Suu Kyi last week for a European Union common policy on Burma. I expressed the hope on behalf of our House that this release will be followed by the development of such a policy in active cooperation with the European Parliament. We look forward to welcoming her in the not too distant future in this Chamber to take her place and to speak on her own behalf where, in the past, it was her husband and others who spoke so eloquently for her.
Mr President, I had hoped that we would have the opportunity for an urgency on the subject of the plane-spotters (12 British and two Dutch nationals) who were convicted on 26 April at a court in Kalamata in Greece. They were given very severe sentences. I am speaking especially on behalf of my constituents, Paul and Lesley Coppin. They were found guilty of offences which were not an offence in their own countries. The sentences were totally disproportionate.
This throws doubt on any ambition to develop an area of freedom, security and justice in the European Union based on mutual trust between judicial systems. It certainly reveals potential flaws in the European arrest warrant.
Mr President, I should like to ask you to express our concern to the Greek authorities and urge them to expedite the appeal process for the plane-spotters with a view to quashing their convictions.
Mr President, I subscribe wholeheartedly to your opinion that we need to be careful as to how we intervene when a case is sub judice, as in the plane-spotters affair. And I am sure that it is sub judice, that appeals will be lodged and that, whatever people feel about the suffering of members of their constituency, the principle of the separation of powers is too serious a principle for us to call lightly for it to be challenged.
As far as the European arrest warrant is concerned, I really would be terrified if it were a question of Mr Van Orden's arresting me.
I regret that due to the pressure of the agenda, there is only time to discuss three urgent matters. I endorse the view that Mr Katiforis and yourself have put forward, namely that when we talk about the plane-spotters, we should not interfere in national criminal law policy, but this does indicate, however, that there is good reason for better harmonising the penalty for crimes at European level, particularly in the light of the measures that have been taken in the wake of 11 September. The Liberals wanted to submit an urgent motion on this matter, but this was unfortunately overtaken by other priorities. In the case of other urgent business, an urgent motion or resolution is submitted more or less every month, and in this connection, I regret that we do not put a European issue on the agenda.
I will take up this matter while at the same time bearing in mind the need to recognise the separation of powers between the political and judicial authorities.
Mr President, you will be aware of the great sense of shock at the fatal rail accident which took place last Friday at Potters Bar station in Hertfordshire, claiming the lives of seven people and injuring some 70 people.
While the accident investigations are still taking place, this is not the time to draw conclusions, but I hope that, on behalf of Parliament, you will send condolences and sympathy to the families of the bereaved by the way of the British authorities, and also encourage the Commission to continue its liaison work with the rail administrators in safety matters. This is an extremely busy commuter line; literally thousands of people travel on it each day. I, with many others, travelled the exact route the evening before. A few miles up the line is the site of the fatal accident which took place in Hatfield only 18 months ago. Therefore I believe your initiative in this regard would be greatly appreciated.
I shall do that on behalf of the House.
Mr President, on a point of order, you will be aware that almost one third of the Irish people sent in excess of 1 million cards to Tony Blair, the British Prime Minister, calling for the closure of the Sellafield nuclear reprocessing plant. Time and time again this nuclear plant has been found wanting, and most independent experts have clearly spelled out that it is highly suspect and unsafe.
Mr Blair was generous enough to acknowledge these concerns in the House of Commons. In view of the concerns expressed by the Irish people and the evidence already available to us and the frequent concerns expressed by me and many others to this House, I should like to ask you, Mr President, whether you would undertake in a personal capacity, or as President of this Parliament, a visit to the Sellafield site in Cumbria. Should you agree, perhaps you might be accompanied by an independent expert who would undertake a detailed examination of the installation and subsequently report back to Parliament. You are fully aware of the concerns of the Irish people and particularly the people of the east coast in my own constituency of Dublin.
Mr President, I rise in defence of Sellafield British Nuclear Fuels and the workers in that establishment who maintain the highest possible standards in their work.
We are rather tired of our friends across the Irish Sea not remembering which way the prevailing winds blow and having no respect for the vast body of scientific and other evidence which supports the good work that Sellafield does. I wish our Irish friends would concentrate on their own affairs and not seek to interfere in the internal affairs of another Member State.
Mr President, I just want to remind Mr Chichester, apropos of the earlier exchange on Sellafield, that my constituents along the east coast of Ireland, and in particular County Louth, are very concerned about emissions from Sellafield, especially marine emissions in Carlingford Lough which are rising steadily. BNFL were present at a hearing in the European Parliament in April and had to confirm under cross-examination from me that emissions were currently rising from Sellafield. This has a serious impact on another Member State. Indeed, we heard at the hearing of the impact on the Isle of Wight of emissions from Cap de la Hague.
My own constituents and European citizens generally are right to be concerned at the impact of such nuclear technology on their own Member States. We heard in detail from, amongst others, the UK nuclear inspectorate chief Lawrence Williams, who attended the hearing.
Mr President, during her period of office, Mrs Fontaine introduced a rule, at the express wish of this Parliament's plenary, according to which speeches designated as points of order are to be made after the vote on the agenda.
Must I conclude from the practice you have introduced that you are again changing this rule and that, before every future plenary, I shall have to worry about what matters raised in my constituency I am to talk about here at 5 p.m.? I believe this issue is of great interest to countless other MEPs assembled here who do not come from a certain part of the world. Perhaps you could let me know.
(Applause)
Mr Kuhne, your point is well made that we should deal with the agenda first, which is precisely what I did.
Mr President, ladies and gentlemen, the Rules of Procedure do not allow further proposals for the topical and urgent debate to be tabled at short notice. Our delegation for cooperation with Georgia was in Georgia last week. Since local government elections are taking place there on 2 June, we have enquired as to whether these elections are being conducted correctly. We have learned that two parties have already been denied permission to take part in the elections, and we have also learned just now that a further party, namely that of the former president of the Parliament who left the Shevardnadze Party to found a new one, is also not being allowed to participate in the elections.
We should simply like to state the fact openly here and then, naturally, discuss the matter with the Commission and the Council. We consider this a matter of great urgency, even though our May part-session does not allow any more urgency debates, for the local elections will already be over in June. We are of the view that a reminder needs to be given about this. We should like, however, to be given still more precise information by the Council and the Commission, for we are extremely concerned that elections are being held but are not being conducted democratically. We should like to support Georgia's cause, but the bottom line is that democracy must prevail there. I should like to have this recorded in the Minutes.
The Minutes will so record.
Mr President, I rise to request that you write to the Indian authorities again about the case of Ian Stillman, the British deaf charity worker who was imprisoned in India, convicted of drug smuggling. As you are aware, he was not provided with sign language interpretation at his trial.
I am grateful that you wrote in the past, but last week his leave to appeal to the Supreme Court was turned down. The lead judge remarked that disabled people and deaf people are prone to carry drugs, which I thought was absolutely disgraceful. I would be grateful if you could write again, and also use your good offices in relation to the plane spotters. The issue here is one of the government and the judiciary, but of the government and the security services.
Mr President, thank you for ensuring that Parliament respects its precedents. In line with these precedents, I feel that it would be appropriate to pay tribute to the victims of terrorism, especially since they came from one of the Member States of the European Union.
It would appear appropriate for this House to pay tribute to the victims of the attack in Karachi, who were from Cherbourg, although that is not my constituency. It would appear appropriate for us to pay tribute to those victims and to the wounded, and to send our condolences and a message of support to their families.
You are right, Mrs Berès. We will do so.
Mr President, I would like to say - in relation to your intention to deal with the agenda in a moment - that it really does seem inadequate to dedicate only one of the items on the agenda for the debate on topical and urgent subjects to the situation in Madagascar. What is happening in Madagascar is something much more serious which warrants much more than fleeting attention.
As you are aware, Mr President, President Ratsiraka's position was confirmed following the political elections, but all attempts to reestablish democratic relations with his opponent, Marc Ravalomanana, are being thwarted. What is more, civil strife has led in recent days to the ports and transport coming to a total standstill and food supplies being completely cut off. Many children and elderly people are already dying of starvation.
I know that the resolution we are to debate on Thursday afternoon - that will inevitably be an intimate conversation between a few friends, as is always the case - will focus mainly on politics and the economy. Mr President, this is a question of respect for human rights. The alarm has been raised by a community of sisters - Italian and French nuns - who have been the object of a disturbing increase in unwanted government attention, not least, in recent days. In other words, there is a danger that a climate of oppression and suppression of human rights will develop: this is a question of more than just economic issues.
I would therefore urge you to give this issue a more appropriate slot on the agenda.
Mr President, I understand that a bill to amend the Criminal Code has been tabled in the Slovakian Parliament, introducing imprisonment for anyone expressing sympathy with Communist ideas. We condemn outright this attempt to criminalise Communist political action and, what is worse, in the run up to elections in which the Communist Party of Slovakia is expected to win seats in Parliament. Obviously the immediate objective is to terrorise voters.
We also condemn outright the parallels drawn between Communism and Fascism in this amendment, the way in which criminals and victims and tyranny and resistance are all painted with the same brush, especially at a time when far-right forces with Fascist tendencies are gaining ground in Europe.
Given that Slovakia is a candidate country, I should like to call on you to intervene and put a stop to these developments.
Mr President, on 24 April, during the Brussels part-session, our fellow Member, Mr Jean-Marie Le Pen was prevented from holding a press conference inside the European Parliament; two of our fellow Members were hit in the face by a pie.
Well then, I am not, of course, defending Mr Le Pen, who I expect is quite capable of defending himself; I am not, of course, saying that I support or do not support his political ideals - if there is anyone in this Parliament who can be counted on to vote differently from the rest of the House it is precisely the radical Members - but that this is a question of upholding Parliament's dignity. According to the European Union's Voltairian principles of enlightenment, we should fight to the bitter end precisely for ideals which we do not share. It is therefore unacceptable for those Members of Parliament who might be considered by some of us to be fascist, communist or radical not to enjoy rights which are available to other Members. This is a serious incident and we must respond to it with specific measures and, I would advocate, an internal inquiry as well to find out how this can possibly have happened. This is for the good of us all, certainly not just the good of Mr Le Pen.
Mr Cappato, for your information and that of the House, on the evening on which the incident to which you refer took place, I asked at the Bureau that an inquiry be made into the matter. The results of that inquiry will be considered today at the next available Bureau meeting.
The next item is the report A5-0125/2002, by Hanja Maij-Weggen, on behalf of the Committee on Constitutional Affairs, on supplementing the Rules of Procedure by a list of Parliament documents directly accessible through the register (2002/2055 REG).
By 3 June next, the Council, the Commission and Parliament are required to have fully implemented the European Government Information Act, in other words the Regulation that grants access to documents. For the European Parliament, this means that the list of Parliament documents which will be directly accessible via the register, will need to be appended to Parliament's Rules of Procedure. This additional Annex requires approval by a regular majority of the Members. The debate on this will take place today and the vote will be held tomorrow.
The list that is before us is for the most part the result of an accurate and legal application of the Regulation. A team presided over by Parliament's Deputy Secretary General has drawn up the initial list. In the Committee on Constitutional Affairs, a small number of documents have been added whose public access is not compulsory, but desirable. I would mention the working documents, recommendations and statements of parliamentary delegations - which did not feature on the original list - the attendance lists of the plenary and committee meetings - which are, in fact, included in the Minutes and are, as such, already accessible to the public indirectly - and the list of staff of the MEPs.
As rapporteur, I support these additions, which are also partly my own. As far as public access to the staff list is concerned, I take the view that this will, moreover, need to be in line with the Bureau's decision of 11 June 2001, in other words Members and staff will need to take it upon themselves to add their names to the public list.
I hope that the entire list can be approved in that way. Restrictions that do not comply with the Regulation, however, cannot be accepted, because otherwise the European Court of Justice will be instructing us to add to the list again and Parliament will have lost face. With this list, the European Parliament has met all the obligations concerning the Regulation's implementation. Does that make everything shipshape? Unfortunately not yet. Neither the European Commission nor the Council have, in our opinion, met all the conditions for implementing the Regulation. Especially where documents of third parties are concerned, for example documents of Member States or of external organisations, things could be arranged more effectively. As far as foreign and defence policies are concerned, although the Regulation has precedence over the Solana decision that was taken at the time, no final solution has yet been found for confidential and secret documents. This too will need to be provided for. In general, public access to third-party documents still poses a major problem, because in this respect, particularly the Commission and the Council are more rigid than required. In fact, Member States that still have no proper legislation in the field of public access are urgently required to lay down legislation in this area themselves as soon as possible. Objections which are still being raised by some Member States will then become redundant. It is unacceptable for public access vis-à-vis citizens in one EU country to be far greater than in another, and it is wholly unacceptable for a lack of public access in some EU countries to undermine the implementation of this Regulation.
I therefore call on the Commission to produce a directive which obliges all EU Member States to apply more transparency and allow public access. And I will certainly make this point at the Convention on the future of Europe, of which I am a member.
Finally, it strikes me as important that we should not wait too long before this Regulation is evaluated. We have made huge progress with this Regulation, but quite a few aspects still need defending. The initial evaluation will take place at the end of this year, and I hope to be involved in this again. Those ultimately reaping the benefits of this Regulation, however, are our own citizens. They will, especially via the Internet as well, be able to call up much more information than before. This will benefit Parliament's reputation and that of the European institutions, and it is also particularly valuable for the democracy in Europe in general.
Mr President, a key role of this Parliament is to put the spotlight of parliamentary scrutiny on the dim recesses of the Commission and the even dimmer nooks and crannies of the Council of Ministers. Our credentials for doing so will be immeasurably enhanced if our own house is in order, and I therefore congratulate the rapporteur, Mrs Maij-Weggen, on her very open approach to this issue. We must ourselves be as open as possible.
I would like to draw attention to two particular issues from my perspective as vice-chairman of the Committee on Petitions. I support the report when it says that petitions should only be made publicly available with the consent of the petitioners. For most petitioners that is no problem, since they want as much publicity as possible, but there are occasions when they need confidentiality. For instance, if I may cite the Lloyds of London petitions, one of the so-called Names was told that if he complained to Parliament or the Commission, then any financial compensation being paid to him by Lloyds could be withdrawn - a very serious threat indeed. I cite that as an example in the public domain, but there are others.
That we have to push for more transparency with other institutions remains clear. Again to quote the example of the Lloyds petitions, the Commission last December announced that it was considering infringement proceedings against the British Government. The British Government responded to the Commission's letter of intent on 30 April, the very last day available, but still the Commission and the British Government refused to allow Parliament or the petitioners to know their response. I condemn that secrecy on the part of the British Government and the Commission, and I want them to be absolutely transparent, which is why we must shame them into transparency by being open ourselves.
Mr President, in the discussion on the topic of democratic deficiency in Europe, transparency is one of the crucial concepts. The European population has an image of a non-transparent and undemocratic Europe, where decisions are taken behind closed doors. With the establishment of the European Convention, a very important step was recently taken towards an open and democratic Europe, partly thanks to the open dialogue which that forum enters into with organisations from civil society. It is hoped that the Heads of Government will take the Convention's recommendations seriously at the forthcoming IGC, and that a break can be made with a long tradition of backroom politics when treaties are established. After all, we want to move towards a transparent form of European decision-making.
Access to documents forms an essential part of this transparency. Indeed, the exchange of information is the driving force behind the public debate in the media, public control and contributions by public organisations. This is why we, as the European Parliament, have been fighting for some time for public access to documents - not only documents from the European Parliament, but also from the Council and the Commission. My fellow MEP, Mr Cashman, in tandem with Mrs Maij-Weggen, has done a great deal of sterling work on this during a previous phase, and we are now in the follow-up phase. It is important to continue this fight until those documents of the European institutions which are currently still considered non-public are available to those who are affected by them or those who are simply interested in them.
Mrs Maij-Weggen was right to refer to a number of aspects surrounding the Solana decision which have not yet been translated effectively into a wholesale replacement. She rightly pointed out that we want to extend the list to include a number of aspects, such as the attendance list, and that we do not want any restrictions, and we support her in this. In addition, the idea to lay down a directive - probably by adopting the minimum approach, for subsidiarity must be recognised as such and each country is to define this for themselves, so that each citizen in their own country has a minimum level of certainty with regard to access to documents - could be a very useful contribution. At the same time, we know that the Council is still finding it very hard to take its legislative decisions in public, and this would fit in very well with this continued struggle.
I am speaking at a time when we in Europe should all be acutely aware of the importance and power of our democracy, but also of its vulnerability. We must vigorously respond to the anti-European currents which are pervading many countries, and we must do so with one voice. This is only possible, however, if - for a change - we opt for actually reducing the distance between ourselves and our electorate. The citizen must be informed more quickly and more comprehensively of legislation that applies to them, particularly the entry into force of legislation, so that their interests can be taken into consideration in good time. For example, I would suggest placing adverts in major newspapers in every country, in which the citizen is informed in clear terms of the significance a decision has for them, and which provides them with information on where they can express their protests. What will actually help the European project and our work as parliamentarians along is not only information and documents that are available passively and remain within the circle of experts, but a European citizen who is informed directly and pro-actively.
I would thank Maij-Weggen for her contribution, and I look forward to a fruitful cooperation, also in the follow-up phase on this score of providing information to citizens across Europe.
Mr President, what we are discussing now may seem like a dreary, formal list, but it is in actual fact incredibly important and is a crucial prerequisite in the constant battle for increased transparency in the European institutions. Transparency is the area in which Mrs Maij-Weggen manifestly excels, and I wish to congratulate her on her work.
It may be observed that Parliament takes the lead when it comes to efforts to open up our institutions. Our documents and activities are openly available to the people of Europe. We are an open institution with open meetings. I believe that we are one of the world's most transparent parliaments, both through our conscious commitment to formal decision-making and through unconventional methods such as the 'Open Up Europe' initiative taken by a number of liberal MEPs or the decision to put MEPs' financial interests on the Web in accordance with the name and shame principle. Through methods such as these, transparency can be achieved. What is happening in the European Parliament can now be followed on computers from northern Finland to the Greek islands.
There is, of course, a lot more to be done, however. It is also a question of ensuring that there are clear rules so that access to documents is not dependent upon discretion or the sympathetic interpretation of an application. The register is therefore an important tool for ensuring that people know what applies and how they can appeal.
The document should perhaps make clear what further increased openness it is leading to. How in fact are documents from third parties or Member States or those forming part of an official correspondence to be dealt with? There is scope for interpretation in these areas. I hope that Parliament's employees in general will interpret all applications generously and that we shall soon have reports on how many applications are rejected.
Access to documents and across-the-board transparency are prerequisites for confidence in the EU's activities. I really do hope that the Commission and the Council will have their registers in order by 3 June and that, shortly after that, we can begin the evaluation which is prescribed by Article 255 and which is to be ready in a year and a half's time.
Mr President, on behalf of my group, I wish to thank Mrs Maij-Weggen for having drawn up a complete list of those documents the European Parliament must make directly accessible to the public. I want to say that Mrs Malmström is absolutely right when she says that transparency can and must extend from Finland to Greece; this really is no longer just a Nordic concept. I would, however, like to say that our new regulation on transparency perhaps incorporates just one feature which is a very Nordic tradition, which is that there are registers of documents. For a long time, people in Finland, Sweden and Denmark have been able to go, for example, to the municipal registrar's office, the public register, and see what sort of documents were held there - and, obviously, they still can.
Now we have the Internet and we can introduce this process in the European Parliament. We can only hope that all the institutions agree that we should endeavour to create one single document register in which documents from all the institutions are indeed directly accessible for as long as possible, and in this way we really will be making decision-making more transparent.
We must, however, realise that this will still be a great struggle for us. This week we are having another very important debate on this subject, as we are discussing with Mr Solana the issue of Council reform and transparency, where we will have to defend, for example, the broad definition of legislation. We cannot settle for a situation where only documents connected with the codecision procedure would be accessible to the public, but must try to ensure that all documents that relate to different decisions binding on Member States are accessible.
I particularly want to thank the rapporteur for having included a list of Members' assistants, as they carry out public duties in their capacity as assistants to the Members of Parliament. It is high time we pointed out that these names are not secret; they are not secret individuals, and their names may indeed be made known to the public. Parliament thus also takes the view that, while, on the one hand, the protection of privacy is obviously important, on the other hand, the common interest and the right of access to information also require names to be made public, subject to certain conditions.
Mr President, I too would like to congratulate Mrs Maij-Weggen. However, as regards the future, there may be something missing from the list of documents to be made public, for I feel that the question of audiovisual recordings is fundamental and that we should make increasing use of them in Parliament. In my opinion, we should make it compulsory for audiovisual recordings to be made of committee work as well - the costs are not excessive - and then treat the recordings as documents to be made public and made available on the Internet.
This is a key point. Our meetings have to be public under the Rules of Procedure. However, this is only the theory: we know that, in practice, a European citizen walking into Parliament off the street would not be allowed to attend our meetings without an invitation.
Publishing audiovisual recordings of our work on the Internet is a key form of publicity for our institutions. Moreover, with the Stenmarck report which we are going to debate tomorrow, we are already addressing the issue of budget cover from Parliament's point of view. I will tell you now that, tomorrow, together with 55 Members of all the political groups, we are going to table a resolution calling, not least, upon the members of the European Convention to introduce a Treaty reform enshrining the right of access to all the public meetings of our institutions in the Treaties: the right of access, including access via the Internet, to all the meetings and democratic instruments of the European Union.
I feel that this is the way to go, for it will enable Parliament to fully exploit new technologies to publicise its work.
Mr President, the word 'transparency' already has a noteworthy career behind it. If, today, you go into modern search engines, you find 223 000 examples of its German equivalent in less than ten minutes. No one would confuse the words 'transparent' and 'perspirant'. 'Transparent' is what your shirt may be, while 'perspiration' is what is sometimes seen under the arms. If you search for 'transparency' and 'European Parliament' you find just 908 examples and, if you ask people out and about what they associate with 'transparency', they say it is what we still do not want to make transparent. Moral: transparency which does not also bring the right people out in a sweat is worthless.
If this report now talks in terms of a milestone's having been reached on the road to more transparency in the European Union, that is something I would contest. It is more than just nothing, but it is not much more than a pebble. What we really need is transparency that is actually experienced. A European transparency initiative - of the kind I have talked about on a number of occasions in Parliament - is in the process of being developed. It goes beyond the self-congratulation syndrome of the European institutions and is aimed at making, if at all possible, all documents - even those in which people are really interested - publicly accessible. On the basis of Regulation 201/204, we urgently need this examination that has already been talked about. If we are concerned to be credible rather than hypocritical, I think our aim must be to do everything we can to copy the freedom of information act in what will hopefully be a future United States of Europe. We can also learn more from Sweden in this area. We all of us know that there is no democracy without transparency.
Mr President, ladies and gentlemen, the Commission, like the European Parliament, generally attaches great importance to the transparency of its activities and therefore to the rules on access to documents laid down in Regulation (EC) No 1049/2001.
The commitments made by the Commission in this area support this statement and, of these, I would like to remind you of the commitment relating to the communication to this House of the so-called commitology documents, a commitment which goes further than our obligations laid down in Regulation (EC) No 1049/2001. This confirms our will to move forward and make greater progress, both in terms of transparency and in terms of interinstitutional cooperation.
I am sure you will agree with me that this cooperation is particularly important in the field of access to documents, given the complexity of our working method and the interaction of our activities; and it is precisely within the framework of this interinstitutional cooperation, organised by means of the already established interinstitutional committee, that the essential mechanisms must be agreed for consultation with the institution originally responsible for the documents whose disclosure is proposed.
Therefore, Mr President, ladies and gentlemen, turning to the specific issue which is the subject of this debate, the Commission welcomes and supports Parliament's initiative in relation to direct accessibility of documents. Nevertheless, insofar as the report presented by Mrs Maij-Weggen proposes the disclosure of a list of documents from other institutions without including any mechanism for prior consultation of the other institution, the Commission prefers that it make a general reference to documents communicated by the other institutions in relation to the rules in force and the procedures agreed to provide a framework for communication, instead of establishing a list of communicable documents. In our opinion, this sufficiently guarantees both the objectives of Parliament and the Commission in the field of transparency and compliance with Regulation (EC) No 1049/2001 in relation to which - as I pointed out before - we are already taking steps which go beyond what is required.
In any event, I would like to thank and congratulate Mrs Maij-Weggen on the work she has done as well as all the other speakers.
The debate is closed.
The vote will be taken at 12 noon tomorrow.
The next item is the recommendation for second reading A5-0134/2002 by Jacqueline Foster, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council regulation on establishing common rules in the field of civil aviation security (15029/4/2001 - C5-0033/2002 - 2001/0234(COD)).
Mr President, the tragic events of 11 September in the United States gave new impetus to the reinforcement of arrangements for aviation security. The European Council meeting the day after the terrorist attacks on the USA, instructed the Transport Council to evaluate the measures to be taken to improve aviation security and complete its consideration of those already proposed.
The draft regulation itself was fairly straightforward and was amended at first reading. However, the attached technical annex, based on the European Civil Aviation Conference, ECAC, Document 30, was not amended until second reading due to the fact that the high-level group had been updating the annex which was only finalised last November.
Whilst Parliament responded speedily to that challenge, and I thank colleagues from all parties for their support, we believe that this should not lead to a lower level of parliamentary scrutiny and reserve the right to amend in second reading the revised annex to this regulation adopted by the Council in its common position.
Throughout this process, I have met with representatives from the Council and the Commission and consulted widely with the industry. The draft regulation principally concerns access control and passenger luggage and freight screening on the ground at airports and is outlined fully in my explanatory statement. The scope does not extend to onboard security which may need to be addressed at some future date. The technical standards themselves are those adopted by ECAC in 1992 in its Document 30 part 2, relating to security issues revised in January 2001 which, as already mentioned, has recently been updated. ECAC membership extends to 38 European States including all EU Member States.
It is worth pointing out to Parliament, and perhaps the Council, if there is anybody there, that this agreement reached by the 38 countries, will set a precedent in so far as for the first time the agreement will have binding force upon its contracting parties. Document 30 previously had been used for general guidance only.
The outcome of the Council of Transport last December was more than disappointing, as all the amendments supported by Parliament were rejected in the common position. Nevertheless as rapporteur, I took a decision to re-table all amendments which had been adopted and shall touch on five areas which are fundamental to Parliament's position.
Firstly, Member States must assume responsibility for additional security costs in the light of the terrorist attacks and recognise their moral duty to protect their citizens. These attacks were against the Nation States. I have submitted an amendment to this effect, and I am now pleased to say that there is cross-party support for this measure.
Secondly, inspections of airports should be unannounced if airports are to be inspected in real operating conditions, as is currently the case in some Member States.
Thirdly, whilst recognising that some Member States and indeed a minority of MEPs reject the measure of 100% screening of staff, I insist that this is a pivotal point in this legislation. It should be said that some Member States already implement this measure.
Terrorism has taken on a new dimension. It is misguided to believe that there should be lower standards of security for staff working in restricted areas in airports than for passengers. History has shown us that, over the last 30 years in the vast majority of cases of terrorist acts, such as hijacking and incidents such as Lockerbie and 11 September, lax security measures and personnel who have had unfettered access in airports have played a significant part. I am pleased to say that the majority of MEPs in committee overwhelmingly supported this amendment.
Fourthly, it is vital that, as is the current practice in IATA and ECAC, the aviation industry itself is involved in the implementation stage of this regulation, not least because it would ensure that measures are practicable and operationally viable.
Fifthly, on a general point, we are calling for more effective international cooperation in the area of exchange of information for security purposes.
Finally, we are all aware of the catastrophic effects of 11 September on the aviation industry and tourist sector. Around a quarter of a million directly related jobs were lost worldwide and some fifty thousand in the EU alone. Not only big businesses were affected, but thousands of small businesses as well. This report is not the sole solution, but it is an enormous step in the right direction, providing that Member States recognise their obligation to protect their citizens by accepting their responsibility to contribute financially to these additional security measures and taking urgent action to restore public confidence, which would assist the aviation industry, the tourism sector and the European Union as a whole. I urge the Council to listen to Parliament.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, I should like first of all, on behalf of my group, to express my most sincere thanks to the rapporteur who has not only done a vast amount to familiarise herself with this complicated material - indeed, she is a veritable expert on it now - but has also tried as far as possible to make some excellent proposals. We are very disappointed with the Council, though. When, in December, we tried to find a common approach at first reading, it proved incapable of talking with us at all. In the last two weeks as well, when, following the committee discussions, the rapporteur again tried to reach agreement with the Council, the latter was again unable to oblige. I have to say that it is shocking that, in a situation following 11 September when passengers are in danger, the Council is unable to quickly reach an agreement with us.
We have a counter-example. Just a few weeks ago, the Council and Parliament together took no more than three months to find a practical solution to the issue of restrictions on airport operations due to noise. The fact, however, that, on as important a matter as that of passenger safety, the Council is unable to reach an agreement with us is disgraceful, and we need to say so in no uncertain terms. I also hope that, if we vote as one tomorrow, the Council will have second thoughts and will want to join with us in finding a solution through the conciliation procedure. I would also appeal to the Commission too to tell the Council that we have done everything to reach an agreement with it. The Council was unable to oblige, and I now expect the Commission to support the vast majority of our amendments at least. The Council must see Parliament and the Commission acting together.
Allow me to make two observations. Firstly, it is very important that the Member States acknowledge that they have to bear some of the costs of the increased security measures. It is simply not acceptable that, at public expense, the police in my country patrol and oversee every football match, from which the professional clubs do not earn such a bad living, while the Member States do not wish to make their contribution to the cost of increased security measures at airports, which are in the interests of everyone and not only of the airports. That is simply not on. We expect the Council to accommodate us on this crucial point.
The second, somewhat critical question - and one addressed by Mrs Foster - is that of whether employees really need to be vetted 100%. My group shares the rapporteur's opinion, but I for my part take a different view of this issue. Allow me again to point out that, unlike passengers, employees are in principle vetted before they are taken on. If they were then to be checked up on five or six times a day, then that would be a bit too much of a good thing. We have to realise that, important as security is, there must also be practical arrangements at airports and for the passengers and airlines that use them. I therefore hope that we take a different decision tomorrow.
Those who committed these criminal acts on 11 September were not airport or airline employees.
My group also regrets the Council's obstinacy in finalising legislation concerning the establishment of common rules for security in aviation. Everyone is agreed that it is of great importance that this matter should be brought to a prompt close. The events of 11 September represented a very pressing reason for this. The same strict rules must now apply across the Union. It is therefore beyond belief that the Council should be reluctant to accommodate the wishes of the co-legislator, the European Parliament, and that as a result, we should be forced to table so many amendments at second reading.
My group supports the rapporteur, Mrs Foster, and we too believe that the central issue concerns a transparent and coordinated system that funds the necessary security measures. Distortion of competition must be avoided. There are at the moment still too many discrepancies between the Member States where security measures are concerned, particularly the funding thereof. The Commission should promptly develop proposals in this respect. In these proposals, it should aim for the highest possible level of security. Additional expenses which the new rules entail, if they put the operation of certain airports at risk, should be reimbursed, whereby, however, the principle applies that in the medium term, the costs must be borne by the users and the sector. The measures to be drafted should be based on the ECAC recommendations. In our view, following existing practice will promote streamlining.
We also support the principle of random inspections. These have a preventive effect. And this is in line with the view that, with regard to security, as few compromises as possible should be made. Exceptions should be kept to a minimum. This is why we support the rapporteur's proposal to delete item 4 in Annex 3.2, where it is made possible not to screen all staff. Needless to say, we do not consent to the creation of this exception.
So far, the Council has appeared unsympathetic to our requests to strike better deals on security as well as security measures with third countries too. This is rather strange, for leaks in the new system can be sprung in precisely those areas. In Europe too, countries can be found where it is possible to escape security measures in flights to the EU. It happened to me twice that I stepped onto a plane in an Eastern European country without any security or bomb control. Finally, a point that we have mentioned many times and also have to repeat on this occasion, is that we fail to grasp why the Council is opposed to granting the competition authority the possibility to carry out evaluations. It is, in our view, important that an amendment is once again tabled on this subject.
Mr President, on behalf of the ELDR Group, I wish to thank the rapporteur, Mrs Foster, for the excellent way in which she has drafted the proposal with regard to this important matter. We still have a number of unresolved issues before us on which we should try to achieve a balanced result which suits everyone. As has already been said here before, the Council, for its part, has not done its homework sufficiently well and has not considered or discussed Parliament's proposals at all thoroughly. It is therefore reasonable for our committee to propose that some key amendments be revised even though we are now on the home straight.
Our group has tabled Amendment No 34 to Article 4, which concerns legal provisions for small airports. Flexibility is needed here. The amendment makes the wording more specific in such a way that at the same time it increases flexibility with regard to the types of aircraft being used. I would also ask Members to consider whether that form of wording achieves a compromise that suits us all with regard to solving the problem of small volumes of air traffic without incurring enormous costs.
Secondly, I want to emphasise the importance of Amendment No 8, which concerns announced inspections. It is important. If there is a constant threat of an EU inspection, standards tend to be kept up. However, if an inspection had to be announced, everything necessary to improve security for air travel would not be done beforehand. In addition we have to ensure that matters drawn attention to after the inspection are actually put right.
Our group has worked on the assumption that it must be taken into account in dealing with these matters what it is reasonable to do at EU level and what it is better to leave to the Member States' own discretion, in accordance with the principle of subsidiarity. For that reason we are not very keen on amendments that mean increased costs without, however, significantly improving security. Action taken must be in proportion to what is reasonable for each country. The same goes for monitoring, where it is only sensible to take account of the particular circumstances that apply.
Mr President, ladies and gentlemen, I would firstly like to thank Mrs Foster for her magnificent work and the professionalism she has shown throughout these months.
As you all know, less than a month after the tragic events of 11 September the Commission proposed, through this initiative, to toughen the security requirements applicable to civil aviation in a harmonised manner and, when this proposal was sent to Parliament and the Council, it was considered urgent to reach an agreement in relation to it.
Parliament agreed with this urgency and therefore acted by focusing on the main provisions of the Regulation and left aside the technical annex which was based on the work of a specialised body, the ECAC (European Civil Aviation Conference) and particularly on its document No 30 on air security.
Now that the text has been analysed in more detail, the Commission understands that the Committee on Transport is proposing 33 amendments to the common position. Last week we attempted to reach a compromise on the issue between Parliament, the Council and the Commission and, as Mr Jarzembowski and Mrs Foster pointed out a moment ago, unfortunately that has not been achieved.
The Commission insists on the urgency of this document. If an interinstitutional dispute arises, I fear that we could find ourselves in a deadlock. I would therefore ask once again for a spirit of compromise, both on the part of the Council and on the part of Parliament, so that, before the summer, we can finally resolve this issue.
I would like to stress something that I have said on other occasions, and that is that the Commission will always carry out its work as a mediator, seeking agreements.
I would classify the amendments in four categories.
The first category, which is aimed at tightening the rules on air security, is the one containing the greatest number of amendments and we can accept practically all of them. Furthermore, Amendment No 8, which requests surprise airport inspections, is acceptable in principle. It proposes that airports should not be warned of inspections, but the Commission would like the inspection to be carried out with the knowledge and cooperation of the national regulatory authorities, as happens in the case of competition inspections or agriculture. That is to say, the national regulatory authorities would be informed but not the specific airports. We believe that that would provide the appropriate balance.
Amendment No 16, which has the Commission's support, deserves a special mention. It deals with the requirement that all staff should be subject to controls on accessing security areas. The Commission agrees that air staff should be subject to the same controls as passengers and not to lower levels. We should remember that many terrorist incidents have resulted from a lack of security within airport installations.
The aim of the rapporteur's Amendment No 20 is to increase security. In this case the Commission believes that it would very much complicate things without really yielding concrete results and, for this reason, we must reject it.
The Commission generally rejects the amendments in the second package, which try to reduce security standards. I am talking about Amendments Nos 6, 13, 17, 27, 30 and 31 and in particular No 6 and No 13. The first is aimed at increasing the number of airports exempt from harmonised Community rules, by raising the threshold for the size of aircraft. Since the Commission has not been provided with any indication of the number of additional airports which would be exempt from the Regulation if this amendment were adopted, we reject it, since it introduces a legally unknown situation. We also reject Amendment No 13, which proposes delaying the entry into force of certain elements of the Regulation by twelve months, since all of the security rules in the Regulation are based on rules approved by the ECAC, which all the States of the Union belong to. We believe that its application should not be delayed even more, but that, on the contrary, it is urgent that the Regulation be applied as soon as possible, as Mr Jarzembowski said a moment ago.
The third group of amendments is aimed at extending the scope of the Regulation, which explicitly lays down the obligation for Member States to fund additional security measures and be responsible for them. The Commission is sympathetic to these arguments - I would like to make this very clear - and in particular Amendment No 7 on the equitable funding of additional security costs. But these amendments are not appropriate in this Regulation, and do not fall within the scope of Article 80 of the Treaty, which is its legal basis. Furthermore, in the event that it were possible to include rules on additional funding in this Regulation, those rules would not invalidate the superior Community rules on state aid which are still applicable.
Therefore, the Commission formally rejects Amendments Nos 1, 2, 3, 4, 5, 7, 9, 10, 11 and 12, although it is willing to examine the issues raised from a broader point of view, including the need for greater organisation in the field of the funding of investments in air security. If necessary, after carrying out a detailed study, the Commission is willing to present a legislative proposal, but in a separate form and not within this Regulation.
Finally, the Commission completely accepts all those amendments aimed at improving the Regulation from a grammatical point of view, while maintaining its content. Therefore, Amendments Nos 16, 19, 21 to 26, 28, 29, 32, 33 and 34 and Amendments Nos 14, 15 and 18 could be accepted after certain textual changes. The Commission and the European Parliament generally share a very similar position in this field. Both of us believe that good basic harmonised standards are necessary for security in civil aviation and that particular emphasis should be placed on this Regulation.
Once approved, the proposal will represent a very important step towards guaranteeing a high level of air security throughout the European Union. Parliament, and in particular Mrs Foster, through her magnificent work throughout the production of this report, is making a very significant contribution towards achieving this result. What we also need now is a cooperative attitude on the part of the Council and to finally achieve amongst all of us a compromise which allows us to move forward and which prevents the blocking of an issue which we must resolve as soon as possible.
Mr President, ladies and gentlemen, it is urgent that we apply harmonised rules as soon as possible in order to guarantee greater security in all airports and throughout the European civil air transport system.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0122/2002), by Mrs Berger, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position of 19 December 2001 for adopting a European Parliament and Council directive concerning the distance marketing of consumer financial services and amending Council Directives 90/619/EEC, 97/7/EC and 98/27/EC [12425/1/2001 RIV. 1 - C5-0697/2001 - 1998/0245(COD)]
Mr President, Commissioner, ladies and gentlemen, today is, for me, a much longed-for day. As long ago as the middle of 1999, I was appointed by the Committee on Legal Affairs and the Internal Market as rapporteur for the second reading of the directive concerning the distance marketing of consumer financial services. We in Parliament were conscious of the urgency of this directive. We wanted to be prepared at any time for the common position. We then had to wait almost three years, however, hoping that the many attempts by several presidencies would at some point prove successful and that the Council would be able to come up with a common position.
If I now propose that Parliament make only minimal changes to the Council common position, then I do so not because the long wait for the common position has worn me down but because I am deeply convinced that the Council common position is a good compromise and that the Council has moved a long way from its original starting point and done a lot to accommodate Parliament and its objections to the content of the draft directive, raised at first reading.
I must also take this opportunity to express my sincere thanks to the rapporteur for the first reading, Mrs Oomen-Ruijten. I think that her report has significantly improved upon the draft directive. Many of her changes also had to be adopted by the Council and the Commission.
In the explanatory statement forming part of my report, I provided a very comprehensive list of the points on which the directive has now been changed following the first reading in Parliament. I should like here just to list a few important points, as follows. The relationship to the directive on electronic commerce was clarified. The relationship to the Brussels II Regulation and the Rome Convention was clarified. The text might perhaps have been further improved, but the relationship is now clear from a legal point of view. The directive applies to all consumers. The restriction to consumers 'resident in the territory of the Community', criticised by Parliament at first reading, has been dropped. The list of information to be provided prior to the conclusion of the contract - a central point in the directive - includes all the points called for by Parliament and, in some cases, goes further than the latter.
As a lawyer, I have attached particular importance to the fact that the compulsory cooling-off period originally provided for has been dropped. The right of withdrawal is now a general right and does not now exist only under specified conditions. The directive provides for a period of fourteen days. Previously, in the Commission's draft, it had been seven, whereupon Parliament requested thirty. These fourteen calendar days seem acceptable, however. The consequences of withdrawal have also been determined in line with the European Parliament's requests at first reading.
The biggest discrepancies, here in Parliament too, naturally revolve around the issue of principle concerning whether we should harmonise on a maximum or minimum basis. This is, of course, not the first time that we are arguing in Parliament about these two principles. Albeit by a narrow majority, the European Parliament opted at first reading for the concept of maximum harmonisation. In the Council, there was, on the other hand, originally a very large majority in favour of the universal application of minimum harmonisation. If, in theory, maximum harmonisation now forms the basis of the common position and the Member States can only apply additional regulations in specific, precisely defined cases, that seems to me to be the only realistic compromise.
In a legal environment in which, for example, we still do not have full harmonisation either in contract law or in the substantive European law governing financial services, no other decision can be made in this directive. If it is then to be determined upon whom, either the consumers or the suppliers, the risk of an alien legal system is to be imposed, I think it is still the consumer who has more difficulty bearing this risk, more difficulty, certainly, even than smaller suppliers. The directive now provides for a situation in which the risk borne by smaller suppliers and the costs incurred by them are reduced through the Commission's providing them with information concerning additional stipulations in the Member States.
When it comes to all those of my fellow MEPs who, through their amendments, have signalled that they are not prepared to compromise and are insisting that maximum harmonisation and the country of origin principle be put fully into effect, I should like, finally, to appeal to them also to consider what would happen if we were to end up in a conciliation procedure in which we would probably not succeed in finding this politically very sensitive and very elusive balance. In the end, we might possibly have no directive, and we should then be in the situation in which we are at present, in which the country of destination principle directly applies. We should then be very far, in terms both of content and of timescales, from the goals which, both independently and in conjunction with the Commission, we have set ourselves in the Financial Services Action Plan.
In conclusion, I would therefore again appeal to you possibly to withdraw further amendments by way of a compromise or, as far as possible, to refrain from agreeing to amendments.
Mr President, I am speaking on behalf of my colleague Klaus-Heiner Lehne, who is the shadow rapporteur for our group. It was important for him to attend the meeting of the Committee on Legal Affairs and the Internal Market that is taking place now. It is unfortunate that those clashes cannot be taken into account in scheduling these debates, because this is a major piece of legislation from our committee.
I wish to thank Mrs Berger for a very comprehensive and thorough piece of work and for being very persistent in presenting her arguments to us. It must be said that our group - and I hope many colleagues will agree with us - has tabled a number of crucial amendments to this directive. We believe they reflect the overall balance of opinion in this House about the importance of maintaining an entirely consistent approach to our work in this absolutely crucial area, and a consistent approach to the work of the Committee on Legal Affairs and the Internal Market in the areas of electronic commerce and in creating the internal market as a whole.
I suggest that we in this House have been entirely consistent. It is the Commission and the Council that have moved away from the direction that my colleague Mrs Oomen-Ruijten established at first reading. In the e-commerce directive we established the principle of country of origin as being crucial to e-commerce transactions. In our work on distance marketing of financial services, where we robustly supported the opinion of the Committee on Economic and Monetary Affairs, we followed that line as well.
The whole project of creating a single market - an internal market for financial services - is one of the most important projects we are working on at the moment in terms of meeting the Lisbon objectives and creating the sort of dynamic economy that we must have across the European Union.
The distance marketing of financial services directive does not just apply to e-commerce but is crucial in terms of moving to a single cross-border market. But what do we find? We find in the proposal from the Council that the 15 Member States will be able to vary requirements on two crucial elements: prior information given to consumers and aspects of the right to withdrawal from contracts. What sort of single market will we create? What sort of signal will we be sending to the Council and to the market outside if we accept a proposal from the Council that allows 15 different sets of conditions to go forward?
I suggest to you - and I hope this House will take forward our recommendations - that when we vote tomorrow we should not accept this compromise. It is not satisfactory. Conciliation is the only way to resolve it, but we must be consistent with the principles of this House. I ask you, on behalf of the group, to support those amendments.
Mr President, Mrs Berger has produced an in-depth piece of work and has, I think, got to grips with this subject. The purpose of the directive is to set up a single legal framework for distance marketing of consumer financial services by supplementing existing sectoral regulations and plugging the gaps in the general directive on distance marketing of consumer goods.
This directive will improve the working of the single market and offer consumers greater protection. The question of maximum or minimum harmonisation is still a bugbear and naturally voices have been raised in disagreement. My impression is that the problem could be resolved by adopting or at least allowing for specific regulations to be adopted on certain matters.
Maximum harmonisation, taken together with the Commission's obligation to tell providers about various national regulations is helpful in a way, especially to small and medium-sized financial service providers, because it cuts providers' information costs and increases transparency. This principle has also been retained on the important issue of the right of withdrawal, with the exception of life insurance and old-age pensions. The 14-day period represents a compromise between the seven days initially proposed by the Commission and the 30 days for which Parliament lobbied. There are also uniform rules on the method for calculating such periods. This uniform approach to the right of withdrawal reinforces transparency and legal security in the internal market.
One crucial point which needs to be highlighted is that the common position clarifies the fact that this directive needs to take account of Directive 2000/31 on electronic commerce, at least as far as the transactions regulated by it are concerned. I think that recognition of the country of origin is vital and should not be overlooked. In all events, despite its remaining shortcomings, the common position will fortunately go a long way towards satisfying the positions of the European Parliament.
I agree with the rapporteur that the directive should apply immediately, which is why we need to avoid time-consuming amendments to individual regulations.
Mr President, Commissioner, ladies and gentlemen, the report by Mrs Berger, whom I should like to thank for the large amount of work she has done, has once again clearly regenerated the traditional fight in this Parliament for more or less harmonisation. It might be useful to remind ourselves of the fact that in the original Commission proposal, maximum harmonisation was very much the main objective in terms of distance marketing of financial services. The Council, on the other hand, took a completely different view.
Needless to say, a great deal can be said for the Commission's original position. It was undoubtedly the best solution, both for providers of financial services and for the consumer. The division in Parliament, however, makes it impossible to secure this best solution. Moreover, in its common position, the Council would like to introduce exceptions to the principle of maximum harmonisation. This is unfortunate, for national provisions can indeed constitute barriers to the establishment of the internal market. Only complete harmonisation guarantees equal competitive conditions between the institutions and instils consumer confidence in services that are offered by other Member States. The exceptions to the principle of complete harmonisation can seriously hinder e-commerce because service providers are thus obliged to take account of provisions enshrined in the fifteen different legal systems. I should also like to emphasise that the principle concerning the right of the country of origin will on the whole apply when there is no complete harmonisation. This will be extremely detrimental to some institutions because the legislations are very different in the area of restrictions.
By way of conclusion, I can therefore state that maximum harmonisation is still the preferred solution, but it once again appears that politics is the art of the possible. And a bird in the hand might be worth two in the bush. To put it more clearly: it is better to have a second-rate solution than no solution at all.
Mr President, our rapporteur, Mrs Berger, has very convincingly shown that the Council common position contains a considerable number of Parliament's demands from the first reading. I would now just mention here that any directive, for example, in response to Parliament's demands, would apply to all consumers and not only those that live in the Member States. Furthermore, the demands for information that service providers must make available correspond very closely to Parliament's demands, and this and other things mean I am quite prepared, on behalf of my group, to appeal to Parliament not to commence legislative conciliation regarding this matter but adopt this common position, which in many respects is very satisfactory.
It might be said that we have now made a good start with regard to guaranteeing consumer protection in the internal market in financial services, and we can definitely go further in this at a later date. It is quite proper that the principle of minimum harmonisation is now being applied. That provides a guarantee that, as no Community act has yet been introduced to cover all the issues and considerations involved, Member States may deviate from it and go a little further. I do not believe that the internal market will come to any particular harm as a result. The cross-border sale of financial services is now definitely under way, and in the early stages this will represent a very good level of consumer protection.
Mr President, it is very difficult to sum up this topic. It is a course of events that baffles me. Why? Because it is not Parliament that has adopted different positions on different occasions, but because the European Commission and the Council have suddenly moved from maximum harmonisation to minimum harmonisation. And I would invite Mrs Hautala and Mr Beysen to change this topic too. Politics may be the art of the possible, but if this way of going about things does not benefit the financial services sector nor the consumers, then I think that we should make a different choice.
Allow me to give you another rundown of events, for you will then be able to judge for yourself. And I would ask you to bear with me. In May 1992, the draft directive on the marketing of financial services was submitted. This original draft included financial services; so it comprised all distance marketing plus financial services. This met with a great deal of resistance. Eventually, the common position was drafted, from which the financial services were deleted. This happened in 1995. The European Commission was in agreement with this. Parliament attempted at second reading to reverse this situation, but unfortunately lacked a few votes to do so. Then, a Green Paper was published in 1997. Parliament once again opted for incorporating financial services in this directive. We voted in favour of this. The Commission subsequently presented a draft directive in which it rightly proposed maximum harmonisation. Why maximum harmonisation? Because the consumer, wherever he may make his purchases in Europe, should be able to do so subject to the same rules, and must be given the same guarantees. Moreover, this also benefits the financial sector.
What transpired? In the common position, minimum harmonisation was all of a sudden opted for. This minimum harmonisation will create a great deal of frustration within the market, as fellow MEPs have already pointed out. I therefore call on you, all of us, to revisit very carefully the first reading of this proposal in Parliament - for which I happened to be rapporteur - and to vote on this proposal after all and also to present it to the Council after all. I have understood that the Council too may have changed its opinion in the mean time.
What is now before us, despite the heartfelt concern displayed by Mrs Berger, will, in my view, not lead to anything. And I have the feeling that a huge number of fellow MEPs, not only in this group, but also in other groups, will join me in voting out anything that is cloaked in minimum harmonisation, allowing us to start proper negotiations with the Council.
Mr President, Mrs Berger, I think that your work is outstanding and I can only urge you to pursue it. I hope that Parliament will have the wisdom to stay close to and, to all intents and purposes, in line with the Council's position. I feel that it is a sensible position and that we need it urgently. I do not share Mr Harbour's point of view that conciliation would be the best path to take.
Every day, we see further progress in the development of distance financial services, and we see the positive and negative effects of this in terms of cost to the economy but also the risks to which consumers are exposed as a result. From this point of view, the common position adopted by the Council is sensible; I feel that it takes Parliament's position into ample account and maintains a satisfactory balance in dealing with the principle of the country of origin, which enhances consumer protection.
The crucial point is clearly Article 3(4). I feel that, if Parliament were to upset the balance achieved by the Council, we would be doing more harm than good, if only because we would be delaying the potential entry into force of this urgently needed directive. The solution found concerns the potential conflict between pre-contractual information and the information contained in the contract, specifying that the pre-contractual information must comply with the provisions of the contract itself. This is a sensible requirement and we support it.
This article does not cover all pre-contractual information: it relates purely to the information regarding contractual obligations and its sole purpose is to ensure conformity between the two sets of information. Once again, this is a sensible step which we fully support.
Lastly, I believe that the Commission itself has fully acknowledged that the agreement achieved by the Council is compatible with the previous texts on e-commerce. We support the Commission's point of view, of course, and we trust that Parliament's wisdom will prevail.
Mr President, Commissioner, ladies and gentlemen, the problem we are discussing is not Mrs Berger; the problem is the Council, and the discrepancy that we experience so often, between that which is aimed for and what actually results. The Commission and the Council have set themselves and Parliament the goal of creating a coherent legal framework for electronic commerce, which is intended, over the coming years, to substantially push forward the integration of Europe's financial markets and enhance the capacity of Europe's financial services sector to compete across the world.
It is my - and our - opinion that this Common Position by the Council on the proposal for a directive on the distance marketing of financial services does insufficient justice to the endeavour to create a single European internal market. The great gulf between what we ask for and what is implemented is to the detriment of all parties concerned, including, I believe, the consumers. The objective that this proposal for a directive has in view - the guaranteeing of a high level of consumer protection in order to safeguard the free movement of financial services - means that the Member States should not be given the option of implementing other - perhaps more extensive - provisions in the areas harmonised by this directive.
I will give one reason why I call for this. Recognising the possibility of withdrawal from contracts with effect from the moment they are entered into is not compatible with the provision of immediate cover, which is much in demand on the part of customers in the field of non-life insurance. The regulation envisaged could have adverse effects on the services on offer to consumers. An internal market requires harmonised regulations, and the objective must not be undermined by means of regulations which differ from one country to another. We therefore ask you to adopt our amendments.
Mr President, ladies and gentlemen, I would like to start by thanking Mrs Berger for having done a great deal of meritorious work, and also my fellow MEPs for their contributions. Much that has been said has been very much to the point, and, in order to avoid repeating it, I wish to limit myself to just one aspect of the directive.
The attempt is being made to make consumer protection a reality principally by the means of two instruments, rights of cancellation being one and extensive requirements to provide information, advice and guidance the other. It is immediately apparent that consumers are protected by rights such as these. On the other hand, this does have its drawbacks - as must of course often be the case. Do consumers read the information? Do they take it on board? Do they understand it? Do they really cancel, or is it not possible that they are led by it to too free a use of their signatures and a consequent inability to extricate themselves?
On the other hand, it is in the interests of the business world and of the legal profession for contracts to be durable, and - to take the example Mr Karas has just given - their becoming immediately effective may be in the interests of the consumers themselves. The reason I say this is that, from these points of view, consumers are afforded better protection where provision is made for the statements they make to be authenticated by a notary. The procedure itself includes a warning in that the consumer has time to think things over, but, secondly, it involves advice from a third party, one outside the proceedings and obliged to be neutral, and, indeed liability if - as may of course happen - the right advice was not given. At the same time, though, it combines these points with the advantage of the durability of a deed or contract, and the provision of legal certainty. In these respects, as a whole, I see this as affording the consumer better protection where - as I have said - provision is made for this. That is of course not always possible, and certainly not in the day-to-day retail market. That is why, in my opinion, you should follow the principle that, where national legislation makes provision for consumer authentication, this must suffice, being the better way to protect consumers.
Mr President, let me begin by confirming that the Commission supports the Council's common position and agreed with the original recommendation of your rapporteur, Mrs Berger, that Parliament should adopt the common position without amendment.
However, we support the compromise amendments proposed by Mrs Berger and Mr Lehne - Amendments Nos 43 and 44 - and urge Parliament to adopt the common position with these amendments only. Let me pause here to record my thanks to Mrs Berger for the hard work that she has done on this particular piece of legislation, and also to Mr Lehne, for their cooperation and hard work with both myself and my services.
We believe that the common position constitutes a balanced solution which improves our amended proposal and, to a considerable extent, meets the wishes of Parliament as expressed in its first reading. In particular, the common position includes: fully harmonised and detailed general information requirements; the principle of written confirmation; a right of withdrawal with some exceptions; protection for the user on the chosen means of payment and redress in the event of disputes.
The directive complements and underpins the e-commerce directive by introducing an additional safety net of protection measures for consumers. This directive also fits into a larger framework of legislative measures designed to open up the internal market for retail financial services.
Allow me to comment on the 50 amendments tabled. Let me begin by addressing Amendments Nos 9, 10, 11 and 37 that expressed Members' concerns about the position of intermediaries in this directive. In the common position, the supplier is defined only as the "contractual provider", and this is deliberate. Adding the concepts of "intermediary" and "agent" would require a precise outline of the operation of various categories of financial intermediaries and an exhaustive description of the relationship between suppliers and intermediaries or agents.
As indicated by recital 19, this is not possible in the framework of a general and horizontal directive that applies to all financial services. I can confirm that the intervention of a contractual provider face-to-face implies that the transaction falls outside the scope of the directive. The directive applies to organised distance marketing schemes not to face-to-face schemes with the occasional distance transaction.
I shall now address the amendments that are unacceptable because they attack the core of the common position. I shall begin by commenting on the alleged impact of Article 3(4) on the e-commerce directive and, in particular, the principle of country of origin. I fully agree with the speech made by Mrs Berès on this particular point earlier.
The Commission firmly believes that the common position establishes rules that complement the e-commerce directive and fill gaps in it. Among these, Article 3(4) is central. Amendment No 13 proposes deleting Article 3(4). The amendment is, in my view, based on a misinterpretation of the article. Article 3(4) provides indispensable clarification of an important aspect of the e-commerce directive. The article states that the information communicated to the consumer, prior to conclusion of the contract, needs to be consistent with the provisions which will be contained in the contract itself. This makes sense legally and in practice.
Contractual obligations are not subject to the country of origin approach, and Article 3(4) simply refers to the law and I quote, "presumed to be applicable", normally meaning the law of the country of destination. No reputable supplier would willingly misinform consumers about the future content of their contract on the pretext that such information was subject to country of origin rather than country of destination rules. In addition, the article only covers the prior information which will eventually be reflected in the contract. It does not cover all the information provided before the contract is signed but not subsequently included in the contract itself.
Finally, the information contained in Article 3 must be communicated and addressed personally to the consumer. Situations where the supplier provides general information to an indefinite number of recipients are thus excluded.
Another concern is the wish to adopt a maximum level of harmonisation.
Amendment No 3 proposes the deletion of the content of recital 9; Amendment No 5, a substantial change to recital 13. Amendments Nos 26, 27 and 28 provide for the deletion of Article 4(2) to (4), and Amendment No 25 a fundamental change to Article 13. Again, I must disagree with these proposed amendments.
The implementation period for the e-commerce directive expired in January this year. Once the distance selling directive has been adopted, there will still be a two-year implementation period. So for on-line transactions, the principle of country of origin will apply to generalised pre-contractual information for a time during which the provisions of this directive are being implemented.
It would be extremely unhelpful for consumer confidence if this period were to be perceived as leading to, or effectively did lead to, the lowering of consumer protection standards in any one Member State. To avoid this, recital 9 recalls that further convergence or harmonisation at a higher level of consumer protection is foreseen in a number of areas, as laid down in the Financial Services Action Plan. Pending this harmonisation, there should be no lowering of standards. The deletion proposed by Amendment No 5 would make the recital factually wrong. The directive in certain places, such as in Article 10, leaves Member States some leeway with the harmonised framework.
Article 4(2), introduces the possibility for Member States to impose additional information requirements. The Commission concluded from the inventory of information requirements it made in 2000, that this provision is inescapable. Information requirements in the area of financial services are of a diverse and complex nature, they are regulated partly by EC law, partly for the time being by national law. Much has been done at sectoral level to harmonise pre-contractual information requirements. However, it is clear that we are not yet in a position to base information obligations only on EC law.
Deletion of Article 4(2), as proposed in Amendment No 26 - although already rejected by the Committee on Legal Affair and the Internal Market - would prevent Member States from regulating information requirements, notably where no Community legislation existed at all and would in effect roll back important national consumer protection rules. For this reason, pending further harmonisation, Member States may maintain or introduce more stringent rules. However, the imposition of any additional rules must conform with the transparency procedure laid down in Article 4(3), which has to be maintained, contrary to the suggestions made in Amendments Nos 27 and 28.
Amendment No 25 includes the deletion of the phrase at the end of Article 13 "where those operators are in a position to do so". This phrase is found in the equivalent article in the general directive. It is not a minimal clause, it is a reflection of the situation on the ground in all Member States. If it were to be deleted, postal service operators for instance could be obliged to breach mail secrecy.
Finally, it is an exaggerated concern for the level of harmonisation to seek to transform the directive into a regulation as required by Amendment No 49 and to fix a date for end of transposition, even before the directive is adopted, as is suggested in Article 50.
Amendments Nos 6 and 8 carve out contracts concluded before a notary. The consequence would be that intervention of a notary in a distance contract on financial services would deprive the consumer of central rights laid down in the directive, and this is clearly unacceptable. These rights include information that only the supplier can give, for instance on the quality and risk of a product, protection in case of fraudulent use of cards and protection against unsolicited services and communications. The effect of a mandatory exclusion of a right of withdrawal for mortgage credit, as contained in Amendments Nos 20, 22, 30 and 32, and the suppression of a right of reflection - Amendment No 31 - would be a substantial reduction of consumer protection in Member States.
Furthermore, although the definition of mortgage credit found in Amendment No 20 is the same as the definition in the code of conduct on home loan information negotiated between industry and consumers in 2001, national legislation goes beyond the latter definition. Reduced consumer protection would also follow the suppression, through Amendment No 42, of the optional exemption to the obligation to pay for insurance services and the limits introduced by Amendment No 33.
Some amendments include provisions that are unacceptable simply because of their content. Amendment No 12 seeks to introduce a specific definition of credit. I understand this is to solve a problem with the transposition in one Member State of the general directive on distance contracts - Directive 97/7/EC. Any problems relating to the general directive should be resolved in that context and not in this legislation.
Amendment No 15 introduces a sunset provision: a deadline after which a consumer may no longer invoke the right of withdrawal. This would amount to punishing the consumer for disrespect of obligations by the supplier.
Amendment No 17 would exclude from the right of withdrawal contracts whose performance has begun with the consumer's consent, before the end of the withdrawal period.
In the general directive on distance contracts (97/7/EC), the consumer loses his right of withdrawal. If he accepts that the performance of the contract begins. In contrast this directive foresees that if a consumer withdraws he must pay for services actually rendered before the withdrawal.
Amendment No 17 would render Amendment No 7 meaningless. However, this would contradict the European Parliament's position during first reading, when it voted in favour of the principles contained in this article.
Amendment No 23 on payment for services rendered confuses the respective obligations of consumers and suppliers. Consumers must pay for services rendered if they withdraw. A good example is an insurance contract. Suppliers must return any sums received before the consumer withdraws, for instance where the contract is for investments.
I am not convinced of the need for Amendments Nos 24 and 48 on tacit renewal. The provision in Article 1(2), on initial services agreements, followed by successive operations or a series of separate operations of the same nature, amply covers the concern that underlines that amendment.
Amendment No 35 makes the rules on burden of proof mandatory. This disregards the fact that the civil law of Member States is not harmonised. Article 46 removes the need to obtain the consumer's explicit consent to receive a shortened list of information requirements in telephone communications and replaces this by a reference to the rules on confirmation of information. This would lead to a substantial weakening of the consumer protection established by this directive.
I have covered the most important amendments. The remaining amendments - Nos 1, 2, 4, 7, 14, 29, 34, 36, 38 to 40, 45 and 47 - are either less precise than the common position or do nothing to improve it.
There is an urgent need to fill the gap and establish the legal certainty that this directive would offer. The directive has been negotiated since 1998. If it fails, neither business nor consumers will be better off. I urge you to follow the lead of your rapporteur and other speakers who urge this, and adopt this directive without any further delay, only with the compromise amendments suggested. Thank you for your attention.
Mrs Oomen-Ruijten has requested the floor. Mrs Oomen-Ruijten, please let us not re-open the debate! I expect you will, however, wish to put a question to the Commissioner.
Mr President, you have just said that this is a debate, but this was not a debate. For fourteen minutes, I have been listening to a virtual speaking dummy that stated why certain amendments are to be welcomed or not. The Commissioner has not in any way explained why he calls for maximum harmonisation four times over, but has instead taken fourteen minutes to tell us that a number of amendments that seek to establish exactly that, need not be adopted. He has not responded to what has been said here in the plenary session.
Good. We will vote on the matter tomorrow and each Member will, as a number of Members have said, act wisely.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0143/2002) by Mr Bouwman, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 80/987/EEC on the approximation of the laws of the Member States relating to the protection of employees in the event of the insolvency of their employer [14854/1/2001 - C5-0070/2002 - 2001/0006(COD)]
The next item is a directive that is known as the insolvency directive, but it naturally concerns a directive on the protection of employees, the social protection of employees in this case, when the employer becomes insolvent and when there are insufficient financial resources, or none at all, to pay outstanding wages. The insolvency directive offers employees valuable protection when their employer is in financial difficulty. The existing directive is Directive 987 of 1980.
Clearly, the insolvency directive prevents employees from having to do battle with creditors for outstanding payments. Instead, they can avail themselves of the provisions afforded in this insolvency directive. It is a revision of a directive, which, in this case, means that two very important changes have been made, the substance of which we are satisfied with in any case.
The changes mean that part-time workers, employees on fixed-term contracts and temporary workers will fall within the scope of this new directive. This is based on directives that have been in existence for these employees for some time and that have been brought about in a social dialogue. They cater for a new category of employees and it is important that we pay attention to this, certainly against the background of what is developing in the field of more flexible labour and the need for this, given the processes such as those in the framework of Lisbon, etc.
Secondly, with regard to situations in which businesses carry out activities in various countries, it is made clear where and in what way the directive is applied and in what state. The significance of this is obviously considerable, because, slowly but surely, we can see the impact this has on employees, not only in Spain, such as last year in the company Telefonica, but also in German firms, such as Holzman and Kirch. In 2001, the number of unemployed in Europe rocketed on account of insolvency cases alone. In total, 1.4 million people faced these problems due to bankruptcy sustained by their employers. Needless to say, this is linked to many other factors.
A number of the European Parliament's amendments were already adopted at first reading - we are now discussing the second reading. This was particularly true of those concerning limiting the possibility of excluding categories of employees and of no longer applying thresholds in the form of a minimum duration of the contract of employment, whereby remuneration in accordance with the directive would not apply until expiry of the contract. In addition, it was already acknowledged that the chapter on the organisation and financing, Article 5 in the old directive, would be accepted. Subsequently, in consultation, the Council added that agreement was also reached on the de facto situation of insolvency and it was also agreed that an employee can lay claim to unpaid wages from a fund, insofar as this is provided for in national legislation. Eventually, further to this second reading by the Council, and its common position in particular, agreements were also reached about whether or not ceilings should be set per se.
In the light of ever-changing labour market developments, it is important for us to have enquired about all kinds of new categories of employees which have been referred to in discussions for some time and in respect of which we would, in fact, like a definition of the terms employer, employee, self-employed, self-employed without staff, etc. Accordingly, we had asked for this directive to be applied to a number of self-employed that had not been mentioned before, such as self-employed without staff, employees with a training contract, home workers, etc. We wanted to avoid conciliation if in this respect, we received the assurance from both the Commission and the Council that this entire process, which relates to the legalisation of this situation, would be accelerated. Eventually, it was agreed that the Commission will carry out a study into what are referred to as 'new forms of work and labour relations' in the Member States and the candidate countries alike. This is a huge step forward in my view. In addition, we agreed that, if this study is published, which will be the case any time between now and six months' time, the Committee on Employment and Social Affairs and the European Commission will be jointly organising a hearing to discuss the study and subsequently to examine whether, and to what extent, directives, framework directives and suchlike need to be drawn up in order to settle these issues. I would like to repeat that I have clearly indicated that we refer to the need for new and extensive European labour legislation, certainly against the background of a more flexible labour market. I would like to make one brief comment on Amendment No 6 that we have withdrawn, for the very simple reason that, in the light of the Council's common position, it is not central.
I would once again like to thank the Council, the Commission and my fellow MEPs for the cooperation that has helped us avoid ending up in the follow-up procedure - the conciliation, and managed to reach sound agreements nevertheless. I look forward to statements by the Commissioner.
Mr President, Commissioner, Mr Bouwman, ladies and gentlemen, in the majority of normal cases, the main - and often the only - source of resources necessary to sustain the salaried worker and their family is the income generated through their work, that is, their salary.
Therefore, with the salary protection system, as well as the mechanisms to facilitate, in a privileged fashion, the payment of salaries from the real assets of the debtor employee, the legislator creates a specific guarantee of the payment of salaries under the responsibility of the public system, often structured around a public administration body, in cases of employer insolvency. This was the main objective of Directive 80/987/EEC: to guarantee within the Community a minimum level of protection in the event of employer insolvency.
It is true that the application of this directive met with very many difficulties, both in relation to the definition of the concept of insolvency for the purposes of the directive, the need to set limits in relation to the time period and amount of responsibility and the increasingly frequent consequences of transnationality - as the rapporteur has said - and globalisation, as well as the need to adapt this directive to other previous directives and the need to simplify the rules relating to the payment of salaries owed, and all of these are difficulties which the modification is intended to overcome.
The modifications of the text of the common position strengthen the objective of worker protection, laid down in the directive, and I believe that they represent considerable progress. We still need to define, with the necessary clarity, certain concepts which need to be more precise - possibly due to the fact that social reality is almost always a step ahead of legal reality - such as the concept of the worker, so that it includes all real forms of employment, the problems resulting from productive decentralisation or externalisation, the concept of the role of salary or work dependence in relation to economic dependence, and also that of the proper use of the guarantee institution.
However, on the whole, we should be pleased that we have reached this point. I believe that the concern of the Commission, Parliament and the Council during the Spanish Presidency demonstrate that it is possible and feasible to create 'more Europe' and furthermore shows the candidate countries the direction they must take in order to achieve a more social Europe.
I therefore believe that I should end by congratulating the rapporteur, despite the fact that, strictly speaking, not all the desirable objectives have been met in theory. Nevertheless, surely the possible is the enemy of the ideal and, now that we are so close to the 52nd anniversary of the date on which we can say that Europe began to be built, perhaps we should say that Europe is being built slowly, step by step, but we should also stress, Commissioner, that the social dimension is finally taking the place it deserves in this Europe we want to see.
Mr President, I should like to congratulate the rapporteur warmly on the excellent way in which he has handled this piece of work. It was adopted unanimously in committee and, thanks to his adept handling of the matter, it seems set to be finalised through an informal conciliation under the Spanish presidency. That, as he has said, depends upon a clear commitment from the Commission that a declaration will be included in that informal conciliation to cover the situation of economically dependent or subordinate workers - not a very elegant description, but we all know which workers are meant.
We all know the problem: full-time permanent workers, the core staff in many enterprises around the European Union, are becoming less and less numerous, with concentric circles of less formal employment relationships surrounding that core. The current directive will extend insolvency protection to part-time and fixed-term contract workers, but what about temporary agency workers? What about self-employed workers who are in a position similar to employees but who do not have an employment contract? What about workers working zero-hour contracts which are becoming more popular in certain parts of the European Union? This is all part of a broad approach which, for us, is about balancing flexibility for work places, enterprises, and a degree of security for the workers working within and moving between those enterprises.
We, in the PSE Group, firmly believe that only in that way will all working people embrace the process of change. Otherwise a barrier will be put in the way of that process of change. The recent agreement on a directive on working time for long-distance drivers, which will include self-employed workers, shows us a possible way forward.
The Commission, as the rapporteur has said, must commit itself to completing the study it has under way, a joint hearing with Parliament and then legislative or other action to follow that hearing. For us as well this is about an overall proactive and socially responsible approach to the management of industrial change. We in the PSE Group have called since the beginning of this mandate for a modernisation of the law governing transfers and insolvency and, indeed, consultation in the form of the European Works Council Directive. We hope that the remaining elements of those changes will be introduced as soon as possible by the Commission.
I had a recent example in my own constituency where a company called Viasystems registered offshore before declaring insolvency, thereby avoiding the application of certain aspects of insolvency law. The subsequent Phoenix company which arose from the wreckage through a management buy-out shed over 500 jobs. Those people were made redundant, some of them with more than 30 years' pension and other entitlements which they lost completely. Clearly we still have a lot of work to do. This is a step in the right direction.
Mr President, Mr Bouwman has been extremely sensitive in his approach to this question and has successfully brokered a compromise for which he deserves our congratulations.
Parliament adopted the Bouwman report by a large majority at first reading. The European Parliament responded positively to this initiative by the Commission because it rounds off the three basis reforming directives, the other two of which cover protection for employees from mass redundancies and during corporate restructuring and all of which aim to reduce the insecurity of workers as a result of structural changes. This common objective cannot just be confined to these initiatives. If we want to bring about reform in the European Union and achieve the Lisbon objective of a more dynamic economy, we need to take an equally acute interest in work-generated insecurity and we need to deal with these fears in our reforms, not fly in the face of them. It is the only way to prevent the renationalisation of social policies and prevent far-right movements from gaining a stronghold.
Parliament proposed a series of amendments, many of which were accepted by the Council, such as a definition of the notion of 'employee', application to the liberal professions and other categories and protection for wages across the board, irrespective of whether they are basic wages, bonuses or various pay rises. The question was raised of including compensation if the employee is made redundant. The Council's explanation that it does not refuse to include these relative guarantees but considers that they come under insured benefits in that they derive from the contract of employment is of course tantamount to acceptance. However, in my personal opinion, there should be an express reference to the term 'compensation', just as there is in the international contract of employment and just as the experts of the International Labour Organisation have recommended. Another positive point is the extended understanding of the term 'insolvency' which has been retained.
The big question which remains unanswered, and which concerns not just the present directive, is if and to what extent the protection offered to workers will cover all those engaged in new forms of work and if we intend to communitise the relevant definitions. The compromise solution of an in-depth study of the question is one we agree with, as long as a specific deadline is attached to it.
Mr President, I welcome the proposal before us tonight. I welcome the compromise reached between Parliament, the Council and the Commission. We are still left, however, with the ongoing difficulty of so-called self-employed workers who do not have the protection of social legislation which people covered by this amended directive will have. We all know that many companies use so-called self-employment as a means of avoiding their social responsibilities. That is not acceptable. It is a false flexibility. Those companies and those Member States which support this position with regard to self-employment are impeding the modernisation of our labour relations, the modernisation of our labour market and the development of a single labour market across the European Union. It is my view that it is a false saving and a false protection of flexibility.
I welcome the agreement to have an in-depth study into the legal, economic and social situation of people who are self-employed in this way. I suggest that it would be worthwhile also to examine the impact that this kind of self-employment is having on the development and modernisation of the single labour market that we aspire to. It seems to me that what is happening is that more and more workers are resisting change precisely because they fear this form of flexibility, because they are then left without the protection of social legislation which generations of workers have fought for.
Mr President, today's agreement is a major step forward in addressing the new transnational, increasingly complicated problems facing both companies and workers.
I would like to start by congratulating Mr Bouwman on the commitment, the conviction and the great determination he has shown in dealing with this very difficult directive through the co-decision procedure. I have realised that it would be impossible to have a positive product without the cooperation and the strong support of the members of the Committee of Employment and Social Affairs and I would like to thank all the members of the committee.
I believe that this excellent cooperation, not only in the Committee, but also between the three institutions, will soon lead to the final adoption of the insolvency directive, probably without the need for the conciliation procedure. I am pleased to announce that the Commission is willing to accept all the amendments to the common position of 18 February in their entirety. It takes the view that all the amendments which have been tabled supplement and improve the text of the common position.
With regards to the concerns which have been expressed by Members concerning the new forms of employment, I would like to confirm to Members of this House that the Commission is aware of the problem and is dealing with it in a new way and in a much broader context than in the directive with which we are dealing today.
Indeed the forms of the employment and the way in which work is organised are undergoing rapid and far-reaching changes. New types of employment are emerging. There are new types of worker, half-way between the traditional models of the employee and the self-employed worker.
Various terms have been used to describe or designate these workers. The terms used most often are economically dependent workers or para-subordinate workers and persons who perform work similar to that of an employee.
What these workers have in common is that they resemble self-employed workers in the autonomy they have to organise their work and/or the fact that they take an economic risk. At the same time, they are economically dependent in the sense that they depend more or less on just one client firm and are very often highly integrated into the internal organisation of the company.
The Commission raised the problem of these economically dependent workers with the social partners. There was a consultation with the social partners, and they revealed their sensitivity to the problem, but it was obvious that they did not have a concrete approach or a concrete proposal. It was clear that there was a need for further information about the phenomenon in all Member States.
I must reassure you that in the existing text we take into account the concrete forms of employment which have already been legislated for - I mean part-time work, temporary employment contracts and fixed contracts. But there are other forms of employment, to which I have already referred, that cannot be covered by this directive.
In order to take into account your concerns, and after our consultation with the social partners, I confirm that the Commission has launched a study which should provide an overview of the legal, social and economic position of economically dependent people in the 15 Member States. Once this study has been finalised, the Commission will organise a joint hearing with the European Parliament for three reasons: to exchange views and practices, to evaluate the results of the study and to raise the awareness of all concerned.
Consideration could be given to inviting representatives of the accession countries to participate in this joint hearing. After this joint hearing, the question is whether we will go further: is the Commission going to propose concrete Community action? After all this information and the reactions, the Commission will consider the forms of Community action needed. We will propose them to establish a broader framework and then see how it might be done.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0152/2002) by Mrs Torres Marques, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Working together for the future of European tourism (COM(2001) 665 - C5-0077/2002 - 2002/2038(COS)).
Mr President, Commissioner, ladies and gentlemen, tourism is one of the most important economic and social sectors of the European Union in terms of the wealth it generates, in terms of the jobs it creates and in terms of its essential contribution to preserving Europe's cultural and historical heritage. It is also a sector that is crucial to achieving full employment in the European Union, a goal laid down at the Lisbon Summit, and is also fundamental to regional policy, through stimulating growth and employment in less developed areas, especially in Europe's peripheral and outermost regions.
Europe is still the most popular tourist region in the world and the potential of this sector, especially following the planned enlargement of the European Union, is immense. Nevertheless, major debates on tourism are rarely held in this Parliament. I therefore congratulate Commissioner Erkki Liikanen and his staff on having given us this opportunity.
I also wish to thank the draftsmen of the opinions for this report for their contributions, the majority of which were voted for by the Committee on Regional Policy, Transport and Tourism, thereby adding value to this report. Europe has a historical and cultural heritage and a diversity and density of tourist attractions that make it the most visited region in the world. This means that we can expect the volume of European tourism to double in the next twenty to twenty-five years, bringing a net benefit in terms of expenditure and profits of the order of 3% per year. Employment will grow at a rate of around 15% in the next ten years. This incredibly rich historical and cultural heritage of Europe is a crucial factor in attracting tourists, and has the advantage, in comparison with other industries, that it cannot be relocated.
One of the most important factors in the growth of tourism in the next few years will be the trends in the demographic structure of the population: in twenty years' time, the population aged over 65 will have increased by 17 million. Individuals in this age group, who will enjoy better health, a longer life expectancy and greater resources, will feel much more inclined to travel than in the past. At the same time, demand for tourism will evolve: cultural and heritage tourism will increase significantly. What is crucial, however, is that tourism has become a social right for workers and, where young people are concerned, the entire European Union has become their territory.
Other factors boosting the tourist sector, such as the liberalisation of transport and the development of transport networks, the progress of the single market, particularly the reality of the single currency, and the considerable developments and outcomes of the Information Society will continue to promote mobility and the internationalisation of tourist flows. Many measures adopted by the Commission have been crucial to the development of tourism. I would mention, in particular, the free movement of persons, the removal of borders, and the creation of the single currency. A new and very important step will be taken on 1 July of this year, when the 'euro' zone becomes the domestic market and electronic cards will mean that we could just as easily be in our own countries. I think that this is a very important step in terms of European citizenship.
Since tourism is so important, we call on Commissioner Erkki Liikanen to include all measures concerning tourism in his presentation of the raft of measures to be proposed for next year or which are already underway. I say this because one of the fundamental problems is that so many sectors have an impact on tourism that, unless we look at them as a whole, much of the impact, the importance and the coherence of these proposals will be lost. I think that his proposal to create a European tourism forum that will meet annually and which will include representatives of the industry and of the European Parliament is a very appropriate measure and is of the utmost importance. The idea is that we must listen to what the tourist industry has to say and find out what its needs are, to which we can then respond. Another idea that I consider to be very important is that of a Community-level programme to promote tourism in Europe. One of the factors that we have been most frequently asked to remedy and which I feel is of the utmost importance, is for the European Union's fiscal policy to consider labour-intensive sectors such as tourism to be entitled to pay the lowest rate of VAT. Lastly, I ask Parliament, in the Convention on the future of Europe that is now under way, to approve strengthening the legal base so that Europe can develop a genuinely strong tourism policy, which is what we need.
Mr President, I am speaking here on behalf of my colleague, Mr Bradbourn, who was the rapporteur for our committee, though I was very much involved in drawing up the opinion. I should like to say first of all to Mrs Torres Marques that she has produced an extremely comprehensive report with a lot of good ideas in it. I would say to Mr Liikanen, whom I am pleased to see here in a different guise from when we normally engage in debate, that I read his proposal with great interest.
I want to emphasise that the line taken by my committee in our opinion is that we are looking for areas where the Commission can add value. We are not looking for new Treaty competences. We are not looking for new layers of bureaucracy in an industry which, as Mrs Torres Marques has rightly pointed out, is characterised by the very large number of small- and medium- and owner-operated businesses. The last thing we want is lots of bureaucratic information collection and even ideas like new observatories.
The Commission has a role in adding value, in promoting ideas about benchmarking and sharing information about standards, but industry players and local authorities must be engaged in that process. I emphasise that they have to add value to the process. Mr Liikanen's portfolio is a very broad one already. I do not want to see him diverting a lot of resources into something that is primarily a competence of Member States and should remain so.
In that connection, I do not want to see us use the ideas about tourism - and certainly, as Mrs Torres Marques has said, it employs a lot of people - to call for centralising measures, for new tax centralising measures or for new measures that might engage regions directly instead of Member States. We should clearly be discussing tourism issues but we should be quite clear about where the responsibility lies. We should say to the Commission: add value, look for solutions but do not add to your Treaty competences.
Mr President, despite the tragic events of 11 September, the tourism industry is alive and well. In fact, it is even enjoying a phase of permanent expansion at European and global level. As an economic sector, the tourism industry accounts for 5% of jobs in the European Union. The lion's share of the activities and of employment is generated by some 2 million small and medium-sized businesses, together making up some 8 million people. Furthermore, this employment is spread across different service sectors, such as transport and the hotel trade.
Small and medium-sized businesses are therefore clearly the driving force behind, and platform for, European tourism. This is why the proposed actions must be coupled with actions in the framework of the multi-annual programme for small and medium-sized businesses. To the question whether Community tourism policy should be developed for the tourism industry, the answer remains negative, at least for the time being. This does not detract from the fact that tourism policy must be coordinated more effectively and better managed. Tourism policy often gives a fragmented and chaotic impression. This is why actions in the field of harmonisation of information, the establishment of harmonised labels and networking must be strongly encouraged. In addition, the Commission's initiative to establish an annual, European tourism forum at which the sector itself can set its priorities, receives our full support. In short, closer cooperation between all parties involved in order to make tourism more competitive and sustainable, appears to be a priority.
Mr President, I completely agree with the rapporteur, Mrs Torres Marques, and with Mr De Clercq that, despite the crisis at international level and its repercussions on Europe, the tourism sector is the most promising of all sectors when it comes to creating new jobs.
The Committee on Employment and Social Affairs believes that we need to use this advantage every way we can, at both European and national level. To start with, the Member States should include specific commitments on employment in the tourist industry in their national employment action plans. These actions should basically concentrate on vocational training, improving working conditions and applying policies to protect workers in seasonal, temporary and insecure jobs.
If these policies are to be effective, however, they need to be based on a proper study of the market and its present and future requirements. There is already a lack of manpower in certain professions in the tourist industry, which is why our committee is calling on the European Commission to draft a study into the requirements of the market in collaboration with the Member States and within the context of a tourism policy at national and regional level. It is also calling on the European Commission, in cooperation with Cedefop, to propose control standards for personnel training and to generate the required synergy between learning and professional experience.
If full use is to be made of the potential of tourism, these policies all need to be accompanied by support for manpower mobility at both national and European level. Tourism is a sector which is admirably suited to this sort of mobility policy. We also believe that we should make use of the potential for job creation and should strengthen employment among women, starting with various measures to help reconcile family life and work in the tourist industry and encourage entrepreneurship among women.
Our committee also stresses the need to emphasise social tourism and calls on the European Commission to produce a communication on the various forms of social tourism and its importance in developing a European conscience among our European citizens and reviving the regions of Europe.
Mr President, Commissioner, ladies and gentlemen, every year, around 200 million Europeans leave their place of normal residence to become tourists for a while, usually in other countries of the Union. As Mrs Torres Marques rightly states, Europe remains the main tourist destination for third countries, despite facing increasingly stiff competition.
Nevertheless, the Treaties provide no specific legal base for a Community policy on tourism, despite the fact that our Parliament has been calling for such a policy for a considerable amount of time in order to give the Community major scope for intervention whilst respecting the principle of subsidiarity. Since the Treaties do not provide for such a measure, the European Union must contribute to improving and encouraging cooperation in this sector in order to harness the enormous potential of tourism.
I welcome the efforts of the Commission, whose communication proposes an operational framework for European tourism as well as a range of measures and actions to be implemented by the various players involved. The Commission highlights the complexity of this sector due to its diversity and its wide-ranging nature, which gives it little visibility at political level, a situation that does not properly reflect its true economic and social importance. The Commission has, however, shown a lack of ambition: its proposal does not raise hopes that a real boost will be forthcoming because it fails to envisage a genuine strategic framework for monitoring an industry with enormous potential but which is experiencing little growth.
I agree with all of the recommendations contained in Mrs Torres Marques's excellent report, not least making tourism an issue to be considered by the Convention on the future of Europe and I do not think that a joint action runs counter to national actions to promote tourism. Employment in the tourism industry is often highly seasonal and precarious, which is an obstacle to achieving sustainable development in this field. I therefore call on the Commission to draw up at the earliest opportunity proposals to include the restaurant sector, and possibly other as yet ineligible tourist services, on the list of sectors of activity entitled to a permanent reduction in the VAT rate, so as to boost employment and modernisation in the industries concerned and better equip European tourism to deal with international competition.
Furthermore, know-how in the field of management and technology must be acquired and spread in order to encourage new methods of production and to promote a form of tourism that responds as well as possible to changes in the market. Tourism is also a crucial element for the economic development of certain regions of the Union whose development is lagging behind, and for the outermost regions in particular, the tourist industry is the leading source of income and contributes significantly to their efforts to ensure the convergence of their economies towards the Community's average rate of development. Tourism whose development is handled with prudence over the long term must provide local economies with a source of sustainable income and employment and must also contribute towards safeguarding and enhancing the landscape, cultural, historical and environmental features of the regions of the Union.
Lastly, I wish to stress the crucial role that the European Union must play in encouraging new forms of tourism in new places, not least by helping continental Europeans to discover the wonders of Europe's outermost destinations.
Mr President, first of all I should like to thank our rapporteur, Mrs Torres Marques, not only for her work on this report, but also for her dedication to the tourism cause in this Parliament, which goes back some years now.
I believe we are faced with a contradiction - a contradiction that emerges clearly as Mr Harbour speaks on behalf of Mr Bradbourn, speaking on behalf of the Committee on Industry, External Trade, Research and Energy in this field of tourism. I believe we need EU competence in the field of tourism, not only to enable tourism to develop in terms of staff and standards and give us a coherent and coordinated tourism policy, but also - and I thought the Conservative Group would have really taken this to their bosom - because the present scenario is holding back profit generation and the opportunities to make money in that sector.
Tourism contributes 5% of the EU's GDP. It employs thousands of people in the Member States and yet we have no EU competence. We are faced at this moment with numerous - I do not know how many exactly - tourism policies reflecting national, regional and even local priorities that differ from each other.
It appears that we have a tourism ship that is sailing the seas with nobody on the bridge to direct it or to control it. That is not the fault of the Commission or this Parliament. The fault lies squarely with the Member State governments.
Even within national boundaries, tourism suffers from this effect of other interests - parochial interests. We really need to take the opportunity presented by Mrs Torres Marques to get to grips with this problem and to produce for the European Union a coherent tourism policy that will work and be of benefit to the people of Europe.
Mr President, Commissioner, ladies and gentlemen, on behalf of my group I would like to thank the rapporteur, Mrs Torres Marques, for the thorough preparatory work she has done with regard to this important matter. She has listened to her colleagues and drawn up an excellent report.
Tourism is the industry of the future, and, as has been said here, Europe is still the world's largest tourist destination. As a growth industry it can also create jobs in regions where it would be very hard to do so otherwise. It is important that Europe's competitiveness and its appeal in the tourist sector are increased through better coordination of different areas of policy, and more cooperation and networking. It is especially important to promote sustainable tourism and improve conditions for the growth of environmental and cultural tourism. I would also like to stress how important it is that all regions and citizens of the European Union keep up with developments in the information technology field and that broadband networks should extend to all companies in the tourist industry.
Our group would nevertheless like to emphasise the importance of the principle of subsidiarity with regard to the tourist industry and therefore supports the notion of limited action within the framework of the EU. For this reason, we oppose the proposal that the tourist sector should have a clear legal basis and its own budget heading. In my opinion a reduction in VAT in the tourist industry is justified, but many members of our group take a wary view of matters of taxation, as they are largely the business of the Member States. Regarding amendments, we support most of those tabled by Mr van Dam and Mr Bradbourn.
Mr President, Commissioner, I would firstly like to congratulate Mrs Torres Marques on her magnificent work. Today, tourism is one of the most important sectors in the European Union and the absolute number one objective in certain regions in which tourism provides the majority of their gross domestic product and it is essential to the development and cohesion of these regions that they themselves also have significant common policies in other fields.
The lack of a legislative basis which would make this sector more operative and remove it from the field of unanimous decision-making within the Council will give impetus to this sector, which is in the hands of the large tour operators and completely outside the control of this House.
We therefore need decisions to be taken by qualified majority voting for tourism in the European Union. The necessary action to protect the consumer must not lead us to forget the protection of the interests of the countries and regions for which tourism is a product, which is also necessary.
The impact of tourism on regional planning, the impact on the environment, the traditional agriculture sector, employment, transport and its essential infrastructures, as well as relations with other non-Community States which are providers and receivers of tourism, in which that tourism generates wealth and employment, make the adoption of an operative decision urgent.
The creation of a system of quality and efficiency indicators for tourism and the integrated management of the coastal areas within the field of policies at local, regional and national level must appear in a directive and not in a mere recommendation. An in-depth analysis should be made of the impact of fiscal transport measures on tourism and the environmental impact of tourism and, finally, the Convention and the Council should work in this direction. We therefore also need a common umbrella, a common policy and also common promotion for tourism in the European Union.
Mr President, this report is a one-sided report predicated on the need to develop the tourist product in the European Union, combat the decline in tourism in Europe and strengthen the common European tourism policy. In keeping with what is now the Union's standard approach, the report also ties tourism to the Procrustean bed of the laws of the market and competition in order to accommodate the interests of big business in the tourist sector, thereby dealing a mortal blow to small and medium-sized - and especially small - businesses in the industry.
In our view, a tourism policy should be based first and foremost on protecting and safeguarding the rights of workers in the tourist industry who, because of the seasonal nature of the industry, have terrible trouble securing insurance and health and safety rights and are the first to suffer at the whim of their employers.
We feel that tourism should aim to satisfy the needs of the workers and the working classes in general for rest and recreation, which are vital if they are to maintain their strength. Consequently, it must be made into a universal right of the people, not a means for the big businesses ravaging the sector to suck in excessive profits. In this sense, tourism should play a positive role in wider communications, in getting to know other nations, customs, mores and cultures, in helping to develop friendly relations between nations and in promoting popular culture and history and a healthy and creative synergy between tourism and the environment.
Mr President, to a considerable number of regions in the Union, tourism is a significant source of income. It appears that, within the countries of the European Union, there is enough to attract both Europeans and non-Europeans in terms of nature, culture and in other respects too. The attractiveness of some regions is so manifest that the income from the tourism sector dominates, sometimes to a large extent, the revenue on the balance sheet. Certainly in those circumstances, prudence is called for. After all, tourism remains a luxury product that is largely dependent on the prosperity and sense of security of the world's citizens. Even stagnation in one particular link of the tourism chain can have very detrimental effects on the sector as a whole. Recent events in aviation have illustrated this. This is why I should like to call on the policy makers to prevent, where possible, the unilateral bias on tourism by regions.
Not only is the tourism sector very dependent on factors outside of the sector, it is also characterised by a major influence of the seasons. This means, in addition to unilateral financial dependence, that only partial use is made of the labour potential.
Also, the ecological vulnerability of many tourist areas forms an important concern. Areas that are of outstanding natural beauty or that are culturally attractive experience a quantitatively large and growing influx of visitors. This puts such heritage under extreme pressure. The policy should take this point very much into consideration.
These findings do not minimise the problem, but highlight the seriousness of it, certainly if we realise that with the EU's enlargement, a considerable number of regions will be added to the list of tourist attractions. This is another reason why the measures to be taken in the tourism sector should be well thought through.
We can endorse the overall gist of these remarks that are included in the present resolution. Our struggle concerns the level at which the specific problems would need to be solved and the role which the European Union is to play in this. The EU, especially with its economic and structural policy, undeniably has a great impact on the situation in many of the tourist areas. It is questionable whether adding more tasks to the package of the Commission will strengthen the tourism sector and the Commission itself. After all, most of the expertise about the tourism sector lies with the regions, the Member States and the sector organisations. Initiatives to provide incentives should therefore mainly originate in these bodies.
After this reconnaissance exercise, a number of incentive measures appear to us to be conceivable. As already stated, there is first of all a task for the regions, the Member States and sector organisations. I struggle to think who could match their knowledge and expertise. Not only measures aimed at tourism, but also at activities of other kinds must prevent unilateral dependence on tourism in the regions concerned. A European sector forum could play a useful role in this.
Secondly, the European Commission also has a part to play, not in setting up a specific tourism policy, but in synchronising those areas of policy that impact on the tourism sector. A sector which mainly comprises medium-sized and small businesses. Good communication and harmony between the relevant Commissioners and their services is desirable in this respect. In addition, the Commission will need to support the Member States in their endeavours to establish a stable economic situation in the regions. In our view, developing the versatility of a region is one of those supporting measures.
Thirdly, the European institutions do not appear to have any other role of significance or added value. Accordingly, the inclusion of a legal basis for tourism in the treaties does not receive our support.
In summary, areas which for a large part derive their economic raison d'être from tourism deserve attention and encouragement in order to offer them structurally sound prospects. All authorities involved have their own part to play. As far as the European Union is concerned, this means, in our opinion, that in the short term, particularly the synergy within the Commission deserves a boost. Accordingly, I have tabled a few amendments which I would warmly recommend.
Mr President, the Commission communication and the European Parliament report on tourism clearly demonstrate how far European competences can be extended, with no regard for subsidiarity whatsoever.
My starting point is the fact that the Treaty does not provide for Community competences in the field of tourism, since the matter is only mentioned once, in Article 2, which cannot be used as a legal base. This position is in keeping with common sense: the tourists who visit a region are attracted by its specific local characteristics and this is why, in the Member States, responsibility for tourism is held at local or regional, sometimes national level. Although international cooperation may sometimes appear desirable, there must be flexibility between public and private partners, and cooperation should not have to be bound up in the administrative straightjacket of the Community system.
The European Parliament and the Commission clearly do not see matters in this light. They want to incorporate tourism into Community policies and create a framework programme with an appropriate budgetary line - see paragraph 12 of the draft resolution - with Community administrative resources - see paragraph 44 - and even, it could be said, a sort of planning. What are their reasons for this?
Tourism is important for growth. It can be a tool for development and can create jobs. It is already indirectly affected, to a greater or lesser degree, by several Community policies. The report now before us even adds that with the attacks of 11 September having indirect consequences for tourism, a European tourism policy has become necessary in order to respond to the shock that was inflicted. These arguments are interesting but none of them is central to deciding whether such a policy should be implemented at Community level.
In fact, Article 5 of the EC Treaty lays down only one criterion. Will the action that is planned be implemented more effectively if it is managed from Brussels? The argument on this point that the report puts forward is very weak, even non-existent. The opinion delivered by our Committee on Industry, External Trade, Research and Energy, contains a revealing phrase. Having rightly noted that it is hard to see what a Community tourism policy would cover, it adds, and I quote: 'Nevertheless, there is no doubt that common needs do exist and we must identify them?. In other words, something is needed - but no one knows what this might be.
To conclude, this report clearly shows that the Commission and the European Parliament are capable of proving that everything and anything falls within their competence. If they had their way, this approach would apply ad infinitum. This is why it is crucial that at the next intergovernmental conference, genuine supervision of subsidiarity, in other words, supervision from outside the Community institutions is put in place.
Mr President, Commissioner, Mrs Torres Marques has done an excellent job; I think, on balance, there are three messages which come out of this report.
The first is that, at some point, we have to move from words to deeds. I have attended more debates like this than I care to remember here in the European Parliament and at some point they start to sound like empty liturgies. So we really do need to move from discussion to deed, to measures, to implementing what we keep talking about.
The second is that obviously we should welcome the European Commission's communications on tourism, but we also need to say to Commissioner Liikanen that they are not enough. You start with these communications, Commissioner, but you do not see them through to the end. Various directorates, not just yours, have passed general measures on tourism, the internal market, the Structural Funds and the environment. These measures need to be coordinated, even though there is no common policy, if the European Union is to produce the best possible tourism policy.
The third point I want to comment on is the famous legal basis for tourism. There is a legal basis for industry, but there is no legal basis for tourism which, in a few years' time, will be the most important sector in industry. Despite the fact that, by definition, tourism goes beyond borders and is by definition an activity which is beyond a single Member State's control. We therefore need a legal basis which will not be a substitute for national policy but, on the contrary, will help us adopt a policy with added value at European level and, in the final analysis, will help Europe stand up to international competition. That is why we need to make sure when the Treaties are revised at the next intergovernmental conference that we have the legal basis which the European Parliament advocated at the last Intergovernmental Conference.
Mr President, Commissioner, ladies and gentlemen, a few weeks ago the Greek Minister of Health decided to shut down all the schools in Greece because of an outbreak of a viral infection. The schools were only shut for two days and the number of new cases quickly petered out. And yet, this had an instant and severe impact on Greek tourism, with numerous bookings cancelled, exacerbating the crisis sparked by the events of 11 September.
Needless to say, this reaction was unwarranted because the ministry had acted in a purely preventive manner, demonstrating gravitas and a sense of responsibility in allaying tourists' fears. However, the hype created by certain mass media and a few loose cannon resulted in cancellations and disappointment for those who make a living out of tourism in Greece.
What else could the Minister of Health have done, however? Should he have thought first of the financial consequences or of the potential risk, albeit tiny, to the health of Greeks and visitors alike? If you were the minister, Commissioner, what would you have done? The same, I imagine. You would have put health first. But nor are the businesses and people who make a living out of tourism at fault and they are right to call for proper action, to call for the protective umbrella of the European Union. When they work and serve a sector which contributes as much as tourism does to the balanced development of the regions of the Union and, in the final analysis, to European integration itself, a sector which is as susceptible and sensitive as tourism is to every sort of crisis, then these businesses, these workers, these European citizens rightly and reasonably feel that it should not be abandoned to its own fate.
We need to be able to take measures to moderate these unfortunate repercussions, we need to be able to finance suitable action from the Structural Funds, we need to make special provision in the budget for funding to improve tourism, with everything that means and implies. Clearly we need to incorporate the tourist parameter into all Community decision-making procedures and Mrs Torres Marques' excellent report paves the way for just that.
Mr President, as a Member of this House elected by one of the outermost regions - Madeira - and since it is impossible in the time allocated to address all of the issues that this report raises, and which the rapporteur, Mrs Torres Marques, whom I shall take this opportunity to congratulate on her excellent work, has dealt with quite thoroughly, I wish to focus my speech on three points that directly concern the outermost regions.
Firstly, I should like to emphasise the importance of tourism in boosting the economic activity of the outermost regions, and as a means of combating underdevelopment. This sector is the main activity in these regions in terms of the wealth it creates and makes a major contribution to the task of bringing these areas closer to the more developed regions of the European Union. It is, therefore, crucial to recognise the value of the role played by tourism and the potential for economic development that it represents. We must not, however, forget that these regions cannot remain dependent on tourism alone, an activity of whose vulnerability we are all aware. We must, therefore, support work on economic diversification by making use of the opportunities provided in Article 299(2).
Secondly, I should like to highlight the need to develop efficient and sustainable transport infrastructures, with the aim of making access to the remote and island regions easier. The increase in tourist flows and the consequent development of the sector depend on measures that improve accessibility, which, combined with a proper policy of promoting and making the best use of environmental, historical and cultural resources, could be an instrument of crucial importance to the development of these regions.
Thirdly, I would highlight the special fragility and environmental wealth of territories such as the outermost regions, which are on the one hand a determining factor and tourist attraction, but which on the other require sustainable tourism. Unless this happens, the very development of the economy and the tourism of these regions will, in the medium term, be irremediably compromised.
Commissioner, I would be very grateful if you would be able to lift us out of an absurd situation in which we are in danger of remaining despite many years of debate, including our debate today. Mrs Torres Marques' excellent report - in which, moreover, she was willing to include contributions from her fellow Members - which she supports with figures, gives such a good account that there is no need for us to go over the ground again, describing how the tourism sector is not just a sector which is vital, extremely important for the European Union today but also one of the crucial sectors for its future, both in purely economic terms and indirectly, because of its potential to contribute to environmental policies, social policies and policies for promoting peace and awareness between the people of different areas. That said, we are now stuck in the absurd situation where, although we acknowledge the value and strategic importance of the sector, we are unable to come up with any policy with a European dimension to help it face its new challenges.
The challenges are those that have been mentioned by the Members: there was September 11 and, on a more general note, we are faced with the question of the competitiveness of the tourism sector, whose dimensions have changed; there is a problem of training; there is a problem of environmental sustainability. We need tourism to help us but it needs our assistance too to bring about environmental conversion with a view to achieving sustainability.
It is true, Commissioner, that you cannot do much at the moment because of the constraints of the Treaties, but maybe you could speed up policy coordination and even join us in calling - as we are doing - for the forthcoming Convention to develop such instruments, legal instruments which will make it possible to create a sectoral policy that will help us face the challenges of the future.
Mr President, last November the Commission addressed two documents to the European Parliament and the other institutions: one about the economic perspectives of European tourism after the events of 11 September, and the other, a Communication on 'Working together for the future of European Tourism?.
On 19 February the Committee on Regional Policy, Transport and Tourism, under the chairmanship of Mr Caveri, organised a public hearing on the future of European tourism, which was attended by the Commission and the Council.
I would like to thank Mr Caveri and the rapporteur, Mrs Torres Marques, for their active contribution, as well as the members of the committee for all their work and for the report tabled today. Various other committees gave their opinion. I should like to thank Mr Harbour, Mr De Clercq and Mr Graça Moura for their contributions. The Commission in general can go along with the draft report.
There are a limited number of issues that need particular attention and on which I would like to make some comments: first, the question of a stronger legal basis in the EC Treaty. In our view, the Treaty of the European Community, in particular Article 3.1(u) and Article 157, establishes a sufficient basis for the actions proposed in the Commission's Communication.
After the ratification of the Nice Treaty, a qualified majority will be sufficient for supporting measures in the context of Article 157 of the Treaty to increase the competitiveness of European industry and, therefore, of tourism enterprises.
Secondly, the need for a better promotion of Europe as a tourism destination. The Commission agrees with the Parliament report that more should be done to promote Europe as a safe and attractive set of tourist destinations.
The Commission is regularly requested to examine this issue as well, and it agrees with the wording of the report and of the draft Council resolution that will be formally adopted on 21 May, in which it is emphasised that: "with a view to contributing to the improvement of the global image of the European Union in the world, consideration could be given to analysing the present image as well as to discussing the possibilities of improving it, for instance through the new information and communication technologies, through benchmarking of best practices or through the coordination of certain combined promotional activities by tourism authorities and/or industry, while ensuring that competition among Member States is not distorted".
Thirdly, as far as the opening of the Tourism Consultative Committee to the public is concerned, on the one hand, the Commission has already opened - and will keep open - several of the committee meetings to include the participation of industry and other stakeholders representatives.
However, the Consultative Committee on Tourism is a body established by a Council Decision in 1986. Members of this committee are designated by Member States, and the Commission chairs the meetings. It is true that in this Council Decision there is no basis for this and it will be difficult - unanimity is needed - to amend it, in order to open it to the public.
On the other hand, the annual forum meetings, which will start in December, will be open to the public.
Finally, I would like to mention that the informal ministerial meeting organised by the Spanish presidency in Santander on 4 May was followed the day after by a seminar attended by major public and private stakeholders.
The event showed that the proposed actions in our Communication are in line with the priorities of Member States and of the other stakeholders.
It is very encouraging to note the attention the European Parliament continues to give to tourism and that it agrees largely with us. This will facilitate our work in attaining the objectives described in the Communication, and in implementing these and other actions which could promote sustainable and competitive tourism in Europe.
In conclusion, although many of you favour a more ambitious approach, I consider that this process has been particularly successful. The merit of the Communication is that, for the first time for nearly ten years, it has attracted strong support from all Community Institutions for tourism-related activities. The recent meeting of tourism ministers at Santander has shown that we are truly engaged in working together for the future of European tourism.
The next important step in this cooperative approach in EU tourism issues will be the first European Tourism Forum that the Commission is organising with the industry and other stakeholders on 10 December this year, to which all the European private and public stakeholders, including representatives of the European Parliament, will be invited.
I thank you for this very constructive debate. I am sure that much work remains to be done to convince the European public and decision-makers of the vital role of tourism for employment and growth perspectives in our continent.
I also agree with those who said that the number of people employed in tourism makes it a core employment sector. Secondly, even though today the average figures are still around 7-8% of GDP, we have countries where tourism accounts for up to 12% of GDP, which shows its importance.
Tourism deserves our attention, and we must coordinate different policies as well as possible to promote the future prospects of European tourism.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0127/2002) by Mr Ojeda Sanz, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a Council decision amending Decision 1999/311/EC adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006) (COM(2002) 47 - C5-0096/2002 - 2002/0037(CNS)).
Mr President, Commissioner, I would firstly like to thank the staff for their excellent work and assistance in drawing up this report, and also those responsible in the Commission for their willingness to help on this matter and, above all, I would like to show my appreciation for the impressive desire for dialogue shown by my fellow members in the Committee on Culture, Youth, Education, the Media and Sport, which has enabled us to draw up this report with several important proposals that have been reached by consensus.
The Tempus programme - or, in this specific case, the extension of the scope of the Tempus programme proposed by the Council - should be seen as part of a strategy seeking to bolster dialogue and understanding between the peoples and cultures of the European Union and the Mediterranean.
Some people have been asking why we need to extend an existing programme when we could set up a new one. This is a good question, which is easy to answer. If we extend a tried and tested programme, and we manage to avoid the usual problems inherent in getting a new programme off the ground, we can draw on the experience and know-how of Tempus, incorporating the improvements that have been made to it over time and which will no doubt encourage rapid diversification in the range of university studies available as well as cooperation between Euro-Mediterranean partners.
As you are all aware, the Tempus programme takes its inspiration from the chain of events that have taken place since the fall of the Berlin wall in 1989. This programme was set up in 1990 to meet the need to reform higher education in the Central and Eastern European countries while also encouraging Europe-wide mobility in university studies. The programme was financed by the PHARE budgetary framework. In 1993 it was extended to include the New Independent States such as Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, the Republic of Moldova and the Russian Federation, amongst others.
The second phase of this trans-European cooperation scheme for higher education affected a total of thirteen partner countries for a four-year period and since 1997 the Central and Eastern European countries preparing for accession have gradually been abandoning the Tempus programme to take part in Socrates, the Community's general education programme. However, the Council decision was amended to extend the life of Tempus II for a further two years. This decision laid down that the Commission should undertake an assessment to consider the programming of Tempus.
The Commission is now proposing to open up Tempus III to the Mediterranean partners in order to meet the needs in that region for cooperation in the sphere of higher education. The Tempus programme will thus encompass the following partners: Morocco, Algeria, Tunisia, Egypt, Israel, Jordan, the Palestinian Authority, Syria, and Lebanon.
The purpose of cooperation in the sphere of education is to strengthen the organisational machinery that will enable universities to continue their cooperation beyond the life and scope of the assistance granted under cooperation programmes. In this way we shall place the EC institutions and institutions in partner countries and territories in a better position to develop and consolidate partnerships that could in turn generate a multiplier effect beyond the participating institutions and have a lasting impact on education systems, which is basically what we are dealing with.
In addition, and this is important, by widening the range of participants beyond the traditional academic community to secure the involvement of political leaders and civil society in general, we shall be encouraging a kind of cooperation in higher education that could play a key role in changing attitudes by affording an opportunity for the young generations to compare their respective values and national cultures.
The intention is to combine purely academic matters with moves to strengthen the working of civil society in Mediterranean partner countries and to help promote better understanding of the different cultures and respect for human rights and minorities in these countries.
Various assessments have shown that the Tempus programme is perceived as an invaluable means of fostering mutual understanding. That is the goal on which participants must focus when they plan their activities.
These are the main amendments to the Tempus programme for Mediterranean partners that we fully support in this report. There are no significant amendments to the rest of the programme. Therefore, I would emphasise the main objectives of the Tempus programme as follows: to pave the way for the development of higher education, to respond more effectively to the socio-economic and cultural needs of the eligible countries, and to promote cross-cultural understanding, rapprochement, and the development of flourishing, free civil societies.
These aims are to be achieved by means of Joint European Projects (JEPs), which constitute the most important inter-university cooperation arrangements under the Tempus programme. As well as JEPs, the programme provides grants to teachers and researchers, amongst others, for a variety of complementary activities designed to further the overall objectives of the programme.
In this report our intention was to highlight the need for the Tempus programme to be extended much further than the university community, so that this, which will of course continue to be its central pivot, will contribute to the transformation of civil society.
Mr President, Commissioner, we have already heard what we are to gain from the new Tempus programme and from its extension, which is thoroughly to be welcomed, both as regards the countries taking part and also the target groups. Great challenges and great opportunities are united here; I believe that the programme needs to have its funding increased in order to meet them.
There are also particular considerations to be borne in mind when extending Tempus III to the partner countries around the Mediterranean, specifically in matters concerning policies on women and the opportunities open to them. In the countries south of the Mediterranean, there are still very few women who have received higher or university education, especially in rural areas. The reform and development of higher education structures associated with Tempus III is primarily, or among other things, to be seen as an opportunity for women. In Jordan, which along with Malta and Cyprus, sets an example in the Mediterranean region, the proportion of women in higher education is already over 50%, but that on the teaching staff of universities and colleges, and in decision-making positions in them is still very small, making the picture there similar to that in the European Union as far as the presence of women in leading positions in universities and colleges is concerned.
One very ambitious objective is to highlight common cultural values through cooperation in higher education. Respect for other cultural values is of course very much worth striving for. It is further enriched by the fact that political decision-makers - and let me say, with reference to the error in the German translation, that 'political decision-makers' is the expression to use rather than 'political representatives' - are being included here as a second grouping with academic and civil society. I really would like to underline that, as it is very often said that it is political decision-makers that should have co-decision in these matters, and that is why the translation error needs to be corrected.
It would also be encouraging if a 'think tank' could be created, consisting of members of NGOs, educators, administrators, and academics together with citizens from the participating countries. The involvement of the widest possible range of fora is intended to create a local dimension in addition to the supranational and national ones, in order to make it possible to consider citizens' needs at an earlier stage.
I believe that the most important thing is that we can get many problems out of the way through our ability to regain, over and over again, the sympathy of our fellow-citizens.
Mr President, first of all, allow me to congratulate the rapporteur, Mr Ojeda Sanz, on the excellent work that he has performed, together with all his colleagues.
This report is evidence of Parliament's firm support for the Commission's proposal to extend the Tempus programme to the MEDA partners and is in line with the policy of supporting closer cooperation with this region that was adopted in the conclusions of the Euro-Mediterranean ministerial conference held in Barcelona and the recent conference in Valencia. The extension of the Tempus programme to the MEDA partners also forms part of our ongoing cooperation in the field of higher education, between the Community and other regions of the world. This cooperation, which I undertook to strengthen, is all the more necessary since we are facing an increase in various forms of radicalism and intolerance, which points to a lack of dialogue and understanding between cultures. And as Mrs Prets stated so well, equal treatment for men and women is obviously part of such a dialogue. Article 5 of the decision on Tempus III also provides for equal opportunities. We have further strengthened this approach in the new text. The current proposal therefore aims to extend the programme to the following Mediterranean partners: Morocco, Algeria, Tunisia, Egypt, Jordan, the Palestinian Authority, Syria and Lebanon.
As the rapporteur quite rightly said, the Commission has only amended the decision on Tempus where this was essential for technical reasons. The only amendments of substance that have been added are: a specific objective alluding to developing democratic civil societies, the possibility of including researchers in order to build bridges with research and the duration of the Tempus III programme has been extended to 31 December 2006, in order to bring it into line with that of programmes such as Socrates and Leonardo.
The Commission shares the desire of Parliament and the Council to adopt the decision in the shortest possible timeframe. This is why the Commission, although it supports the spirit of Parliament's amendments, is unable to accept them: such a modification, Mr President, would delay the proposal's adoption. I would, however, like to reassure the rapporteur that I will take into account Parliament's wishes and amendments when the programme is implemented. I think that this is what is most important.
The programme will be implemented within the framework of existing actions according to the specific needs of each partner. We will therefore launch a dialogue with the appropriate authorities as soon as the decision is adopted. I know that the authorities of the MEDA partners are eagerly awaiting the Commission's next steps. Do not make them wait any longer than is necessary and let us put into practice this policy that everyone wants. I would like to thank you for your support and I would ask Parliament, when it sends a parliamentary delegation to one of these new Tempus countries, to stress our new university cooperation policy. I am sure that the positive effects of this will be felt in both the short- and long-term.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0126/2002) by Mrs Gröner, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission White Paper on a new impetus for European Youth (COM(2001) 681 - C5-0110/2002 - 2002/2050(COS)).
Mr President, Commissioner, ladies and gentlemen, I wish first to thank all those who have contributed to this White Paper giving European youth policy a new impetus, and in the production of which a unique consultation process has involved thousands of young Europeans. Parliament, too, has made its own important contribution in a public hearing which attracted a great deal of attention.
Whilst emphasising that the main responsibility for young people lies with the Member States, we support the proposed new forms of cooperation (a) by means of open coordination, which, though, in our view needs to be given tangible form by an interinstitutional agreement, and (b) in the form of mainstreaming, that is to say, the taking into account of young people's interests in other policy areas. Anyone, though, who listened attentively to the young people, heard them speak not only about such issues as education, lifelong learning, mobility, employment, social integration, anti-racism and the combating of xenophobia, but also about other important issues such as equality of opportunity for young women and young men, immigration, addiction to alcohol and other drugs as being important areas calling for action in Europe.
Our committee expects of the Convention that it will come up with proposals as to how young people can be actively involved in the construction of a democratic Europe, as Europe still seems to them to be a long way away. I, as rapporteur, believe it to be necessary to expand the chapter on young people in the Treaty on European Union and to further raise the profile of children and youth policy in the Commission as well, especially in view of the outcome of the World Summit for Children in New York.
European youth organisations, especially the European Youth Forum, made a substantial contribution to the gestation of the White Paper, in which we now call on all actors, ranging from researchers to municipalities by way of the national representatives, to develop new forms of participation which should also be for young people outside youth organisations. Conceivable options range from youth parliaments and conventions to competitions in schools and sport clubs. The political parties also have a great responsibility and should involve young people to a greater degree, encouraging them to take up political office. That will become very important in view of the elections to be held in 2004.
We support the greater promotion of voluntary work for young people, but this is a kind of informal education and should be given recognition as such; legal and social protection for young people also needs to be improved. The motion for a resolution contains an array of further proposals, for example for making better use, for young people's purposes, of the Community programmes or indeed the Structural Funds. In order to do that, they will have to have better data with which to work. The Pisa survey in the educational field has shown how a youth report to be drawn up every three years, with comparable statistics and indicators from the Member States and the candidate countries, can serve as a significant basis for a broadly-based debate and for further political decisions, but there is a need for other coordinated measures as well, for example - as the catastrophe in Erfurt shows - to prevent violence.
An Internet portal is not a sufficient discussion forum for the purposes of informing young people, as there are marked geographical and gender-specific, as well as social, differences in the way the Internet is used. My proposal is for innovative material to be developed in the language young people use and for the European Union's youth work to be presented to the wider public in a week of activities every year.
But, ladies and gentlemen, nothing is any good unless it results in action. The White Paper on youth policy can only be a first step, a first and important step set in motion by the Commission in order to establish contact with many young people and with actors. Such a thing cannot be had for free. There must now be measures that cannot be financed out of the Youth Programme, 99% of which is exhausted, and so these good proposals cannot be realised.
The Council of Ministers now has to take a quick decision on this at the end of this month. We need a green light for the White Paper. Then we must act together to swiftly implement further proposals, including some on the Budget, for I was at many of these European and also national conferences and spoke with the young people, and I can tell you that nothing could be more devastating to our work with young people and to their view of us than for their high hopes not to be fulfilled and for no measures now to result.
Mr President, Commissioner, ladies and gentlemen, by means of the White Paper 'A new impetus for European Youth', the Commission has presented us with a comprehensive outline of the European Union's youth policy for the future. Although a step in the right direction, it is a concept capable of further development. During consultations with the Commission, European youth associations clearly expressed the view that this White Paper should give a higher profile to gender-specific issues. I incorporated this concern in my opinion for the Committee on Women's Rights and Equal Opportunities and put it forward emphatically.
Equal opportunities and the gender issue do not only affect us adults - quite the opposite, in fact. It is precisely in schools and in youth work that choices are made about the self-evidently equal rights of girls and boys, of women and men. European youth policy, too, must attach great value to this.
I welcome the report's proposals for greater participation by young people at every political level, for better provision of information of specific relevance to them, for the promotion of voluntary service by young people and for the highlighting of their interests in the Convention and in discussions on the constitution.
However constructive the proposals may be, though, we must not lose sight of the principle of subsidiarity. Youth policy is primarily a task for the nations, regions and municipalities, but it is Europe that can create the framework for it. I take a very critical view of the open coordination that is proposed in connection with this, which, in the form proposed, comes across as incapable of definition and diminishing the role of Parliament. The family, too, is a focal point in life as it is really lived by Europe's young people, something of which the White Paper and the report take insufficient account. The family, too, is a youth policy, and must be protected and reinforced.
I see the White Paper, taken as a whole, as having a good approach and as giving Europe's future youth policy some impetus, but we must take dialogue with the younger generation further and invest a great deal of commitment in pushing for what results from it to be implemented. Only then will this initial impetus become the forward-moving process that Europe's young people have every right to expect.
Mr President, Commissioner, ladies and gentlemen, I would like, very briefly, to discuss the process by which the White Paper came into being and to enumerate a number of facts that illustrate why a White Paper on youth policy is absolutely necessary. We all know that 75 million of Europe's citizens - in which I include those of the enlarged Europe - are young people between the ages of 15 and 25, but the falling birth-rate and simultaneously rising life expectancy mean that our society is getting older. The proportion of the EU's overall population between the ages of 65 and 90 will rise from 16% to 21% between 2000 and 2020, whilst that of 14 to 24-year-olds will be as low as 11%. This disparity in numbers between young and older people will bring about considerable change to relationships at various levels.
We need to find answers within our own society in order to meet these challenges. We too are called to take measures to accompany and support young people above all, in order to avoid social tensions and also adverse effects on our education systems and the labour market. After all, the present system of European cooperation on youth issues has been stretched to its fullest extent and can no longer cope with the problems that have to be tackled. We all know that investment in the young means investing in something that will make up the wealth of our society both today and in the future.
As my lady predecessor on the floor said, youth policy falls mainly within the competence of the Member States. The new White Paper on youth policy is meant to point the way towards a new kind of European cooperation in the youth sphere. It is indeed the case that the White Paper is as yet far from ideal, but it does need to be implemented as a matter of urgency in order to increase young people's involvement in the integration of Europe and in shaping our future. The White Paper is a logical step for a forward-looking youth policy. I would like at this point to thank Commissioner Reding for her initiative in the past, but above all for her commitment and for the way she got to grips with the task of listening to young people and involving them directly. I see that as the right step on the right road, as youth policy, policy for young people, cannot be made without young people; it must be made with them.
Even if the White Paper is not yet perfect, it is, as I have said, a step in the right direction. On behalf of my group, I ask you to support it when we vote tomorrow.
Mr President, Commissioner, the way the age structure of the population is developing everywhere in Europe means that today's youth will really have to carry the burden of responsibility for tomorrow. For that reason it is only proper that issues of youth should be discussed at EU level. The quality of youth policy in the Member States can be improved through European cooperation.
It is gratifying that the Commission should have tried to implement European governance in practice and is offering young people opportunities to influence the decisions that relate to them. The consultation process prior to the White Paper aroused high expectations among young people as to its content. These hopes, however, have perhaps not been entirely realised. It is not enough that young people are merely listened to. We have to look for workable solutions to the problems that young people feel are serious. Although the majority of young people in Europe are doing well, youth unemployment and exclusion have become permanent social phenomena. Closely linked to this is the fact that deprivation tends to pass from one generation to the next.
The value of participation on the part of young people in decision-making that relates to them cannot be taken for granted. Bringing children up to prepare them for responsible citizenship is a big challenge for parents, teachers and trainers, and us politicians. We are looking at very fundamental questions of democracy when people are not interested in voting. For example, in Finland we are trying to show young people how to use their influence through youth councils, which are groups set up specifically for young people that strive to gain recognition for issues that are important to young people locally. We have also organised youth elections in which young people can express their views on state policy.
The structures in place have not yet, in themselves, inspired any motivation to exercise influence. In a youth seminar I organised in Helsinki in April, one in which Mrs Gröner also took part, a certain young person wisely stated that participation must be seen both as a right and a learning process. Citizenship is learned and put into practice through action.
The Commission's White Paper is an excellent start to developments in youth policy. We also need concrete action and the necessary funds, just as the rapporteur, Mrs Gröner stressed. When considering funding we must also take into account the challenges of enlargement
Mr President, ladies and gentlemen, the concerns, desires and worries of young people must be taken seriously, and so I welcome Mrs Gröner's report on the Commission's White Paper for Europe's young people. It is proposed that greater account should be taken of young people's needs when framing measures in different policy areas in the European Union. We must give young people the opportunity to demonstrate active commitment by getting involved in public life.
In Germany, the Pisa survey came up with some sobering results. It is for that reason that I advocate a reform of schools policy which would have to incorporate the aspirations of students and young people. I do think that young people's participation in public life is especially important. Today, young people are involving themselves less and less in traditionally structured organisations such as political parties and trade unions. This is seen especially in the extent to which young people take part in elections at national and European level. It is young people in particular whom we must encourage to stand as candidates at local, national and European level, and we must actively support them in doing so. I urge that young people's votes and opinions on political matters should not be shrugged off as an irrelevance.
I find it particularly regrettable that the Commission White Paper devotes too little space to the gender angle, an aspect that I believe cannot be excluded from consideration. Young women must be promoted in every respect, as women still do not have the same opportunities as men in the labour market. Top jobs are mainly held by men. The unemployment rate is higher in Europe for women and women earn on average less than their male colleagues. I commit myself to women getting the same opportunities as men in the labour market.
I am glad that the fight against racism is given an important place in the White Paper. This is especially important in view of the way in which people are discriminated against on the basis of their different skin colour or of their belonging to an ethnic or religious minority. We have to encourage young people to reach out to other cultures, which I am convinced leads to each enriching the other. Dialogue promotes mutual understanding among peoples in the cause of peace. I am committed to people in Europe not only living alongside each other, but, above all, being able to live with each other. Our willingness to reach out to those who are different or foreign gains us a view of the world that is cosmopolitan and tolerant. Youth policy must be accorded a particular value at national and European level, and this means that schemes for young people need to be appropriately financially resourced. I consider it particularly important that Community programmes should give adequate support to projects that benefit young people.
Our European home must not be built without taking into account the concerns of young people, and so I urge that their conceptions of Europe's future should have an influence on the Convention. If we ignore young people's interests, our European home will rest on unsteady foundations, for the young of today are tomorrow's future!
Mr President, I should like to start by offering the Commissioner my warmest congratulations on her initiative on a European Union study into the specific challenges facing its youth of today, on consultations with young people and on a new cooperation strategy which views young people as the basic resource and source of strength for progress and development in the European Union.
The White Paper really does give all us politicians, at both European and national level, the opportunity to take stock of our responsibility in the light of this objective. If we are honest with ourselves, then we have to admit that we have neither the frame of mind nor the practices needed for our young people to prepare to become proactive citizens in their national and local societies and tomorrow's responsible European citizens. It is true that continuing unemployment and the social problems which come with it, often poor standards of education and teaching and insecurity about the future disappoint and alienate youth from the rest of society. At the same time, however, as studies have shown, they want new social relations and new forms of intervention. The rapporteur has taken the right approach here, for which she has our warmest thanks.
At the same time, few countries have the structures or institutional framework needed to allow young people to play a specific and fundamental role in society. The Member States of the European Union have differing experiences in this area as a result of differing administrative and regional structures and political traditions and promoting best practices will be one hundred per cent beneficial here. But at European level, Commissioner, we should be giving the youth of Europe a better chance to get acquainted, cooperate, support each other and prepare their common future.
Despite the range of European student exchange programmes, for example, there are huge discrepancies between education systems. When it comes to recognising diplomas, there are universities which prefer to throw up obstacles to students from other Member States of the European Union than to accept them and bring them into contact with their own student circles. Be daring in your initiatives, Commissioner, the European Parliament is right behind you.
Mr President, young people are the most sensitive group in society and it is therefore only to be expected that crises in the capitalist system will hit them first.
Exactly what does a capitalist society have to offer its youth? A society in which everything can be bought and sold. More to the point, what does the policy of the European Union have to offer? An education system which is incapable of passing on basic knowledge, which replaces education with training and which excludes a significant proportion of young people on the basis of class criteria. Non-existent job prospects or, at best, one paltry part-time job after another with long periods of unemployment in between, no social insurance, easy prey for profit-greedy big business. Individualisation and competition instead of collective action and fighting for demands. The sub-culture of television, the sport of hooligans, the fool's paradise of drugs. And when our young people dare to protest, in my country they are more often than not dragged off to court.
The Commission's White Paper does indeed identify some of the problems, but it fails to analyse the causes or offer any solutions. It is mainly interested in assimilating young people, in pushing them in directions which cause no ructions in the system but which leave young people with no way out. It promotes the empty European ideal, participation in institutions of the system which young people's experience and intuition have taught them to shun. It even promotes so-called voluntary service as the highest form of social solidarity and entrepreneurship as the antidote to unemployment. It underestimates the serious problem of drugs, on which it takes an almost neutral stance. Clearly it is an attempt to acquit the system and persuade us that there is a way out within it.
As far as the Communist Party of Greece is concerned, there is no way out for the young without disputing the foundations of the class system. It is only by fighting for a society that respects people that young people will be able to acquire the wherewithal to make their way in the world.
Mr President, the White Paper which was proposed by the Commission last November is the response to the challenge that I set in November 1999, to the Council of Ministers for Youth and to all those who are responsible for young people in our Member States. The challenge is, ultimately, to listen to young people and to avoid developing policies for young people without their input. This appears to be an innovative approach, and yet it is only logical! It is perhaps surprising that it took so long for common sense to set in and for us to started to listen to young people and treat them as active partners in shaping all future policies.
I would like to thank the European Parliament, and especially the rapporteur, Mrs Gröner, for the unwavering support provided since the very launch of the new policy. This work has been patient, persistent and, I believe, as do the young people in our Member States as well, it has shown that the European Parliament is on the side of young people, and rightly so.
The White Paper has given a new impetus to youth policy. However, as Parliament has made very clear, a new impetus is all well and good but we still need concrete measures. The ball is now in the Council's court. The forthcoming Council of Ministers meeting on 30 May will enable us to determine the will of the Member States to push forward this matter whilst observing the subsidiarity principle, which is respected by the Commission in this policy.
The proposed new framework of cooperation is based, on the one hand, on applying the open method of coordination in the field of youth policy and, on the other hand, on taking greater account of young people in the various European policies, over and above those of the youth programme. And I am pleased that Parliament supports this two-fold approach, that it is making proposals - which I have listened to and made a note of - and I would also like to assure Parliament of my personal commitment to involving it as much as possible in this new approach. I am aware of the structural shortcomings of the open method of coordination, but it is also the best method currently available to us.
All I can say to you, therefore, is this: let us move forward along this path. I will involve Parliament and I also insist that Parliament declare itself competent whenever youth policy is discussed, whether in areas for which I am responsible or in areas which are the responsibility of other commissioners.
Mr President, as you know, the White Paper is proposing nine priorities. These priorities were identified during consultations with young people. I am slightly wary of further increasing the number of priorities, because my political experience tells me that if we overload our agenda, it will become increasingly difficult to control things. I am therefore rather more inclined to say this: it is better to have fewer priorities and to achieve them.
However, it is a pleasure for me to accept Parliament's invitation to provide a regular progress report. I shall focus on the progress achieved in European cooperation rather than on the situation of young people: I think that this is what is important, namely to see where we are going and what progress we are making each year. Your proposal to hold an information week on the activities of young people is an excellent idea. I shall undertake to organise this and, you are right, we must, in particular, do more to improve awareness of the youth programme.
Lastly, I fully support the proposal to take into account the situation of young women in all the aspects which concern young people, not only here in Europe, but also in the relations that we have with third countries. We discussed doing this as part of the Tempus project, where we really must improve the integration of women. In the same vein, for the EuroMed Youth programme, I urged the ministers of the North African countries to give young women the opportunity to participate in the young people's exchange programme.
As I said, Mr President, the next milestone in the process of translating the policies proposed in the White Paper into concrete measures will be 30 May, the meeting of the Ministers for Youth. I firmly believe that the arrangements for the future cooperation for young people, as well as the major priorities, can be decided at this meeting.
Mr President, I am extremely pleased to note that everyone is helping to give a new impetus to youth policy. I would like, to move things forward rather than to bring a close to the subject, to thank the European Parliament: you have been an enormous help to us, and I also know that you will continue to help young people, so thank you again, and let us work together in developing our youth policy.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0132/2002) by Mrs Pack, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council decision establishing the European Year of Education through Sport 2004 (COM(2001) 584 - C5-0497/2001 - 2001/0244(COD)).
Mr President, ladies and gentlemen, I recall how, in my last report on sport, in 1996, I called for the designation of a Year of Sport. Now we have one, but it took until Viviane Reding's appointment as a Commissioner for us to get it. That is a fine thing all the same, and I am grateful, but when I consider the title we have given this year, everything in me tenses up - it really is nonsense! Why do we have to tie ourselves in knots when talking about sport? I wanted a Year of Sport, and now we have a Year of Education through Sport. We all know why we are going around in circles; it is because sport should not actually be an issue, although it is one, not only as regards football but everywhere! At every hour of every day, everyone is talking about sport. It is only in the European Union that it is not meant to have a part to play.
Why do we have to engage in such contortions? Sport has always crossed national boundaries. Here in Europe, it is by means of a common agency that we are combating the reprehensible practice of doping in sport. So there is sport in Europe. With the TV directive, we are also concerning ourselves with sports rights. So there is sport in Europe. It actually surpasses my understanding why the EU governments are still balking at it, and that is why I hope that, the next time you assemble together, you will have learned something from the Year of Education through Sport and will make of it a real European-level task which will not, of course, be proceeded with outside the bounds of subsidiarity.
We adopted this Commission proposal with a very great deal of goodwill. Indeed, we had hardly any problems with it, but Parliament does, of course, table amendments. We went along with the proposal as regards finance. I told myself, of course, that I had done the decent thing by not asking for more money, and then the Council went and said it was still too much! I will bear that in mind for the next time, when I will again make demands, and then perhaps we will even get more than what you have proposed. Thus we have been very successful in some programmes. I actually wanted it to be an overnight success, but - alas - that was not the case. Things seem to have settled down in the meantime, though.
We have not done as the Commission said in every respect. In one area, we stated that we would under no circumstances be willing to spend more money this year on research and investigations. We stated that all the money allocated for this year must also be spent on tangible schemes either in this year or as an interim payment. We made an exception to this for evaluation. There is bound to be one after a year of this sort, but this one is not in the part we want to try and delete. We hope, of course, that the Commission will support us in this.
We tabled amendments to enhance and promote the contribution made by unpaid work to informal education, to promote the spread of 'best practice' and to create an on-line database. We want to support networks to spread the education role of sport, and we have shed light on the major problem of the many competitive sportsmen and sportswomen who are unable to gain educational qualifications, because they reached the peak of their performance during their schooldays and then, to some extent, neglected their performance at school.
This European Year is an important one, happening across Europe in the year of the Summer Olympic Games in Athens, and measures will be implemented at Community and national level to promote long-term cooperation between education providers and sports associations and to better integrate sporting practice and sporting values into teaching.
As the whole business struck me as a bit too dry, I took the liberty of devising a climax for this sporting year, and my fellow members of the committee went along with me. Let us, I said, have an athletics competition between school teams right across Europe in 2003, at the end of which the competition's winners will be invited to Olympia in 2004, where the Olympic flame is lit. I thought this was a brilliant idea. Our world lives on images, great images, and these images also depict actions. I must say that I would actually have liked our dear Commissioner to be a bit more supportive in putting this to the Council. The Council is against it.
Now, all I want to say is that it does not cost much more, and there will, indeed, probably be no additional expense whatever, as we still have money in reserve. Of course, we do not always have to tell the Council that, but we do have money. We can do it, and we should be able to afford it. I really cannot understand why they do not want us to!
We will certainly succeed in carrying off the vote for first reading without difficulty. I wish the Council would get a move on, as we had to, and get its common position out by 31 May. I can include my colleagues on the committee in promising that we are willing to take it into committee as quickly as possible, and, if necessary, to use a trilogue to ensure that we do not have to resort to a conciliation procedure. I think though that the Council still has to take a few steps in our direction on that point. I would be very grateful if the Commission could help them in that direction. Again, many thanks for presenting this, Mrs Reding. We are grateful that it has at last arrived!
Mr President, Commissioner, ladies and gentlemen, 2004 will be the European Year of Education through Sport. Sport has been since time immemorial a favoured, successful and effective means of influencing, in a fundamentally positive way, educational policy and the educational values that underlie our life together in society. The promotion of sport and the partnership between sporting and educational facilities has a positive effect on teamwork, tolerance, solidarity, the campaign against drugs and violence, and on fair and healthy competition without recourse to doping. These are values that need to be rediscovered and promoted. This makes the choice of 2004 as the European Year of Education through Sport, and against the backdrop of the Olympic Games and Paralympics in Athens and the European football tournament in Portugal, very much to be welcomed. The Commission is proposing a total of EUR 11.5 million to finance it, EUR 3.5 million of which are to be paid towards operational expenditure in 2003, the year when preparations for it get underway, and EUR 8 million in 2004.
The proposed financial framework must be compatible with the upper limit laid down in the Financial Perspective and must not be allowed to result in cutbacks in other areas. For reasons of efficiency and for the avoidance of unnecessary administrative costs, a coordinating body should be provided for in each Member State. There is, in my view, no need for a formal requirement to consult a group of as yet unspecified experts who would decide on the financing or cofinancing of individual measures. Administration and evaluation of the programme should remain a public matter, that is, one for the Commission.
The decision on the European Year of Sport is the right one, but it is continuity that brings success. This splendid scheme thoroughly deserves to be continuously developed, signifying as it does an investment in our young people growing up to be healthy and able to contribute to the integration of a healthy and united Europe. This investment in our future will pay dividends, for our young people are our future!
Mr President, I would firstly like to congratulate the rapporteur on her excellent work and also the Commission on having been able to overcome the obstacles it always faces so that this Parliament can address issues relating to sport.
I would like to emphasise two points on the reasons why I think this report is so important. Firstly, I think that we should not forget that sport is a great educational tool.
People have always talked about the qualities of sport - that it teaches us to value striving to succeed, or that it brings people together, for example. A million things I do not intend repeating right now.
However, what I do want to say - and if I may be so bold I would like to say I have some experience in this field - is that young people, especially children, do not usually, or would find it difficult, to forget what they have learnt through playing whilst practising sport. Sport has a great educational role in a wide range of fields, especially in areas such as the environment. This is just one of the many areas that can benefit from education through sport.
The second point I would like to emphasise is that we should not forget that we are living in a Europe in which differences based on race and culture are growing every day, and that we all have to make an effort to integrate into the European Union. Sport plays a fundamental role in this integration. This would be difficult to achieve with any tool other than sport, and any attempt to do so would entail enormous costs.
I hope that 2004, European Year of Education through Sport, will be the driving force we all need to be able to ensure the inclusion in the Treaty of an article that makes specific reference to sport, and for this programme to be the starting point, and only the starting point, of what sport can achieve in the European Union.
Mr President, Commissioner, I would like to say, by way of introduction, that I regret that it is so late in the day that we are dealing with topics of interest to young people. The galleries are empty. All day long, there are young people sitting in the galleries and now their issues are being discussed there is, unfortunately, nobody there. Perhaps we can change that in the future, when proximity to our citizens might mean that people understood what goes on in this House.
Despite that, I rejoice at the initiative that has been set in motion, and I would like to thank you too, Commissioner, for the way sport has been brought more into the field of vision of European policy and perhaps getting more attention. I am convinced that sport merits such attention, playing as it does a very large number of roles in society, for example, enhancing communication skills and social skills, personality development, preventing ill health and more of the same besides. Sport is a very important factor in social and economic policy.
As an initiative, the Year of Sport or of Education through Sport is a very good first step, and one that needs to be followed by many more. Despite that, there is one criticism that I would like to address, one on which I agree with Mrs Pack. The title of 'Year of Education through Sport' is intended to restrict the events to schools. I cannot go along with that, believing as I do that clubs and organisations have to be involved in the activities and supported in doing so. Education through Sport does not only happen in schools, but mainly in clubs and in an immense number of sporting organisations. The Year of Education through Sport must also, I believe, make an impression on clubs and acknowledge the work they do.
I also expect there to be much discussion in this House of the values that sport embodies, about what, for example, fair play is, about the nature of amateur and professional sport, about what is meant by training and care for young sportsmen and sportswomen and a good deal else. Discussion must range far and wide. If we leave an area out, it will only be half a job and we will have wasted an opportunity.
The European Year of Languages was, I think, a very good example. It involved both the schools and every sort of educational organisation, making it possible to spark many initiatives and get many new schemes moving. We should take it as our example. It worked, and the same thing can also - must also - work in sport. Sport is movement! You should not be restricting movement, but encouraging it. That calls for scope for development and also for financial guarantees.
Over the centuries, sport has played an important role in our lives. Maybe this is overrating it a little. Who does not remember the sports days at school when we were young, in which everyone had to take part, whether they were sporty or not? They gave us a good feeling afterwards, a feeling of solidarity, and that is actually what we want to work on together this year. I therefore welcome the proposal to pronounce 2004 European Year of Education through Sport as an excellent initiative, and I should like to thank Mrs Pack for the thoroughness with which she has studied the proposal. I agree with her that the title sounds a little contrived. My personal opinion is that the title is formally correct of course, for sport does not have its own legal basis. A number of Member States were opposed to it, and in this way, a compromise can be struck after all. In my view, it also emphasises precisely the educational side of sport, something which I very much applaud.
Nevertheless, I should like to make a few observations with regard to this plan. Sport at school is an excellent way of teaching children all kinds of human values, such as fair play, team spirit and tolerance; sport can even play a role in creating solidarity and understanding for your fellow human beings, and this is more than ever essential. You will understand where I am coming from, but sport helps in the fight against xenophobia and vandalism, certainly if the children in school teams are able to take part in competitions between schools, and at regional, national and also European level, as Mrs Pack suggests. A fine concept, whereby the European idea is spread.
The objections my group has in this connection pertain to the idea that such competitions should be organised and funded by the Commission. The Commission does not have the budget for competitions of this kind, and in my view, it is not up to the Commission to organise these. I take the view that this would sooner be a role for national Olympic committees.
Another point I should like to make is the fact that this initiative should not be restricted to one year. Sound initiatives should be followed up. I am confident, however, that Mrs Reding is already thinking along those lines and will unquestionably work on this.
Mr President, the European Year of Education through Sport will provide an excellent opportunity for promoting the social importance of sport within our society and will be a very powerful tool for promoting integration. One third of Europe's citizens pursue a physical activity on a regular basis, making sport one of the most significant social phenomena in Europe in the 20th century.
Sport is an excellent way to engage people in their communities. It can contribute to education and lifelong learning, as well as promoting qualities of leadership, citizenship and teamwork. The Year of Education through Sport should concentrate on the social inclusion aspect of sport. However, for this to become a reality, we need to provide better facilities within deprived communities. What I am deeply concerned about is the lack of group leaders and volunteers to run sports projects, especially in the more depressed regions. What will be in the programme to address this?
Also it is important that projects chosen should provide a firm foundation on which to build. The momentum provided during 2004 must carry on beyond 2004 - it should not stop there. It should become an established part of projects within our communities.
The involvement of local and regional authorities also during the year will be crucial to its eventual success, as they are in a unique position to ensure that the widest possible access to local community action is achieved.
Sport is not only a form of entertainment for the spectator. It also has a strong social dimension and it is this social dimension that should be one of the main themes during the year. All sports should be included, not just the mainstream sports - and we need to emphasise this throughout the programme. It is also important to link projects started under the European Year of Disability in 2003 with sporting projects for the disabled in 2004. No one should be excluded.
I thank the rapporteur for an excellent initiative and look forward to participating in the development of the projects throughout the year.
Mr President, ladies and gentlemen, first of all, I would like to thank Mrs Pack for her persistent efforts. To start work on a dossier in 1995 or 1996 and to still be working on it today could really be called fighting for a cause. That is my first point and I would like to thank you for having shown such commitment. My second point is that I am a member of two parliamentary committees, namely the Committee on Culture, Youth, Education, the Media and Sport, and the Committee on Women's Rights and Equal Opportunities, both of which have the rather sad or dubious privilege of working long hours on a regular basis.
If I may, this evening, I would like to bring together these two concerns and discuss both equal opportunities and sport. This is the purpose of my amendment, which I would like to come back to, as I think that this is a very important point. In its decision, the Commission is, in actual fact, highlighting discrimination alone. Yet, I do not feel that this aspect, which Mrs Pack has also emphasised in a recital, is sufficient. I think that sport, for girls and for women, is a factor which encourages identification and emancipation and that we must, therefore, give it the importance that it deserves.
I would remind you that the subject of equal opportunities in sport was highlighted during the Beijing +5 Conference held in New York in June 2000, and that Article 26 of the Helsinki report of September 2000 also mentions this issue. Furthermore, the IOC organised a conference on 'Women and Sport' in Paris in the year 2000 and the French Minister for Sports placed the issue of 'women and sport' on the agenda back in 1997; the success of this initiative speaks for itself. Thanks to this initiative, the media now gives coverage of sporting competitions for women. I think that we must take all of this on board. I know, Commissioner, that you intend to organise a symposium on 'women and sport' in the near future and this is something I welcome.
I think that we must stress this point in the report. In the Mediterranean countries, for example, in Iran or in Algeria, women achieve emancipation through sport. Sport is therefore an important factor in emancipation. In France and in other countries of the Union, young immigrants manage to achieve emancipation, perhaps not through the right of vote and citizenship, but through their bodies and sport. Sport is therefore an extremely important social link, which is something the previous speaker pointed out. I would, therefore, like us to stress this point.
As a final point, I would like to mention that there is a problem with one of my amendments because the French word mixité has been translated into English as 'mixed-sex sport'. In actual fact, I did not mean mixed-sex sport; I meant diversity in sport; women's sport must be encouraged at school and at competition level. I have brought this translation problem to light, but I did not notice it until it was too late, and I hope that Mrs Pack will take this into account.
Well, we know that the Olympic Games are approaching. We know that from one Olympic Games to another, the role that women play in sport is increasingly important. I would hope that this role is even more important in Athens than it was in Sydney and I know that I am not the only one who is hoping for this. Education obviously serves as a basis for what may come later, namely performance and competition. I hope, Mrs Reding, that these considerations regarding women and sport will be of interest to you.
Mr President, I would like to start by congratulating the rapporteur, Mrs Pack, on this report, which was adopted unanimously in committee. Indeed, we would like to take this opportunity to stress how important the initiatives and displays linked to the European Year of Education Through Sport will be, taking place as they will be in 2004, the year when the European Championship, the Athens Olympic Games and the Paralympic Games will all be held as well. It will also be an important year in terms of the Winter Olympics, which will be held subsequently in 2006 in Turin.
A year or so ago, Commissioner Reding announced this event here in Strasbourg, stressing precisely the wider impact of sport, a dimension which is not just linked to its purely economic role but also - and, I would add, in particular - contains social and cultural added value for European society as a whole. However, there are still great disparities in the world of sport and we must therefore focus in particular on the small sports clubs and support their efforts in training young people.
You will also remember, Commissioner, the meeting I had with you on football transfers in Europe, on which occasion I suggested creating a European Sports Agency. I feel that this is still a very relevant project, although it must first be included in the Community Treaties on the basis of the declaration on the specific characteristics of sport made by the Fifteen at Nice in December 2000. Indeed, I feel that such a body would aid the dissemination and promotion of healthy sporting activity and a European-level sporting culture while, at the same time, encouraging cooperation between sporting bodies to combat violence, discrimination, racism and even doping.
The European Year of Education Through Sport will therefore be an extremely important event and we are ready to give it our full attention.
Mr President, I would like to thank Mrs Pack for her report, and the Commission for the efforts it is making to remove obstacles to strengthening and promoting sport.
I believe that if we want the European Year of Education through Sport - 2004 - to be a success, we must work hard to ensure that it does not end up as just another action that is set up by the EU but which never actually reaches the citizens.
In this regard, and so that this action does not go unnoticed, I think we need to make use of all the institutions at local, regional and national level that have been working for a long time to promote the educational value of sport. These institutions should contribute to this action in a coordinated fashion, contributing synergies, which is the most important thing.
The promotion, dissemination and study of all sciences related to physical activity and sport is the best weapon we have to educate people against intolerance and xenophobia and to support social integration.
Mr President, I wish to thank my colleague, Mrs Pack, for her work in preparing this report. For years now she has done some really excellent work to promote sport and physical education. It is excellent that the Commission has set out to organise a Year of Sport. It was about time. It is regrettable that sport has no legal basis in Community legislation. There must be a separate Article devoted to sport, or at least it should have a clear mention in the article that deals with culture. This would not mean that the sports world would be deprived of its influence but that sports organisations would themselves be able to influence the decisions that apply to them.
Young people who go in for sport must be included in the EU's various exchange programmes. The current practice, whereby sports-related projects get hidden away under other articles in the budget, is ridiculous. It is always better to call things by their right name.
Unquestionably, sport is also of educational importance, as the report mentions. For this reason I hope that the status of sport in the school curriculum will be seriously reconsidered. In many Member States schools organise important voluntary activities after the official school day has ended. Resources for these afternoon activities must also be significantly increased. Clubs that organise voluntary activities in the afternoon often do valuable work. Physical activity in the afternoon enables children to satisfy their natural need and desire for exercise. At the same time they are being offered something meaningful to do and social problems and exclusion are being prevented. Thanks to the clubs children do not need to spend long hours alone in the afternoon while their parents work longer days than before, there being no let-up in the labour shortage that is beginning to emerge.
Mr President, when I say that it is a pleasure to speak to you today about the European Year of Education through Sport, I mean this sincerely, because I truly believe that we are nearing our goal and that we have finally made a good start to a process that will lead us to great and important things for our societies, but also, and above all, for the young people in these societies.
There are very few fortunate coincidences in politics but I am very pleased that Mrs Doris Pack is rapporteur today, because it was she who came up with the idea back in 1996. Mrs Pack, was lange währt, wird endlich gut. [It was worth it in the end.] Let us hope so!
When I became Commissioner, I immediately took up this idea and placed the project on the agenda. I know that it is not the European year of sport that you had wanted. You are also aware, however, and you have also acknowledged this, that the Community has no specific responsibilities in this area. However, this should not prevent us, as the Nice European Council urged us to do, from using the values that sport encourages to strengthen and improve existing Community policies and actions.
In my view, the European Year of Education through Sport is of political, practical and symbolic importance. It is of political importance, as it demonstrates that the Commission is interested in fully harnessing the educational and social values of sport. It is of practical importance as EUR 11.5 million will be released to finance Community, national, regional and local projects and this money will be added to the appropriations that our partners have earmarked for this event, which means that, in 2004, further, ample resources will support the educational dimension of sport. And do not forget that the European Year of Languages was a great success. Why was it successful? Because it was taken up by the people, the citizens and by private associations. It enabled us to make progress. It stimulated a debate, and society itself took charge of it. So, ladies and gentlemen, often, all that is needed is a boost of this kind to bring about change.
Lastly, it is of symbolic importance, because 2004 is an Olympic year. Yet, the Olympic Games are scheduled for the beginning of the century along with other events such as the European, intercontinental and world championships. The European Year will take place throughout the Union, and I think that the eyes of the whole Union will be on this event and it will be a wonderful opportunity to promote the social, educational and cultural values of sport, whilst reminding us of the roots of the Games when sport was not simply a business, but was a festival of culture and education.
I knew, Mr President, that I would find an ally in the European Parliament. Not simply because the idea was conceived here, in Parliament, but also because the Commission has always had the firm support of Members to place the ideas and values of sport on the education agenda.
It was a pleasure to read Mrs Pack's report and I did so with interest. Not only does Mrs Pack support our proposal, but she also improves it in a number of areas. Some aspects of the report will however merit particular attention and will provoke some reservations within the Commission. They are not fundamental problems; rather, they are reservations that have been inspired by legal concerns, or quite simply because we believe that certain ideas that have been expressed exceed the framework of the legislative provision.
First of all, Amendment No 7, which designates three specific sporting events in addition to the Olympic Games in Athens. I think this is tantamount to inviting speculation regarding the hierarchy of different types of sports and levels of competition in terms of media coverage and public interest. Since any list of this kind is highly contestable and most certainly incomplete, I think that it would be preferable not to list any of them and include all of them.
Secondly, Amendment No 22 and Amendments Nos 29 and 38 which refer to it cannot, unfortunately, be accepted by the Commission. It is not that I do not think the idea of organising inter-school competitions, of encouraging partnerships between academic organisations and sporting organisations, of benefiting from the symbolic and media impact of the flame is not both excellent and feasible - very much the opposite in fact - but the Commission itself has no authority to organise projects of this type. It has no competence in this area, I reiterate the autonomy of the sporting movement, on the one hand, and the autonomy of the Member States in organising studies, on the other hand. We cannot therefore impose such partnerships from above.
Having said this, I myself believe that carrying out this type of project is extremely important as is the great symbolic value of the Olympic flame and truce, for example. Not only do I want to ensure that the text of the decision makes such projects possible but I also want to do everything possible, Mrs Pack, so that our partners, both schools and the Olympic committees, take the initiative as part of this European Year. In addition, I have good reason to be optimistic: look at the sport/school political action launched in 2001-2002! This was a pilot project launched by the European Olympic Committees and the Ministers for Education in the three pilot countries: the Netherlands, France and Italy, with the support of the European Commission. This test has already shown that yes, such projects are possible, that we can forge ahead and that we can find partners who wish to support this action.
On this basis, ladies and gentlemen, with your help, I think that, during the European Year of Education through Sport, we will find many associations, many bodies, many volunteers who are willing to help us. This is also one of the key objectives of this European Year, namely to encourage the educational institutions to work in partnership with sporting organisations. Formal training and non-formal education must be combined. Sport encourages values, such as teamwork, solidarity, respect for rules, respect for one's opponent, thinking of others, so many elements which will be on the agenda during this European Year.
The year 2004 is an Olympic year. It is a year that will be marked by other prestigious events and sport and sportsmen and women will be making headlines practically every day. We must use the impact generated by the media to prove that, as well as sports played at a highly competitive level, which receive generous financial assistance, there is also considerable work being done by civil society, in particular based on the voluntary sector which we must support and encourage. It is this educational and social dimension in which the Community is interested.
We must also thoroughly prepare this year: so many things must be done in advance, for instance work, contacts and scheduling all need to be arranged. That is why I hope, Mr President, that Parliament will make every effort to reach a political agreement with the Council as soon as possible, in order to adopt a common position before the end of the Spanish Presidency, which is what the Presidency really wants. I think that this would be in everyone's interest. It would certainly benefit the idea that, back in 1996, Mrs Pack proposed and desired; in other words, to place sport and its social and educational dimension in the limelight for the good of Europe, for the good of our societies. Thank you for your help.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 9.40 p.m.)